As filed with the Securities and Exchange Registration No. 033-75998 Commission on April 9, 2013 Registration No. 811-02512 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 33 To REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Variable Annuity Account B of ING Life Insurance and Annuity Company One Orange Way, Windsor, Connecticut 06095-4774 Depositors Telephone Number, including Area Code: (860) 580-2824 J. Neil McMurdie, Senior Counsel ING US Legal Services One Orange Way, C2N, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) It is proposed that this filing will become effective: immediately upon filing pursuant to paragraph (b) of Rule 485 X on May 1, 2013 pursuant to paragraph (b) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Individual Nonqualified Deferred Fixed and Variable Annuity Contracts PART A ING Life Insurance and Annuity Company Variable Annuity Account B Individual Nonqualified Variable Annuity CONTRACT PROSPECTUS – MAY 1, 2013 The Contract. The contracts described in this prospectus are individual nonqualified deferred fixed and variable annuity contracts issued by ING Life Insurance and Annuity Company (the “Company”, “we,” “us” and “our”). They are intended to provide retirement benefits to individuals who either are not participating in a formal retirement plan or are participating in a formal retirement plan but want to supplement their benefits. Why Reading this Prospectus Is Important. This prospectus contains facts about the contracts and their investment options you should know before purchasing. This information will help you decide if the contracts are right for you. Please read this prospectus carefully and keep it for future reference. Investment Options. The contracts offer variable investment options and a fixed interest option. When we establish your account, you instruct us to direct your account dollars to any of the available investment options. Variable Investment Options. These options are called subaccounts. The subaccounts are within Variable Annuity Account B (the “separate account”), a separate account of the Company. Each subaccount invests in one of the mutual funds (“funds”) listed on the next page. Earnings on amounts invested in a subaccount will vary depending upon the performance of its underlying mutual fund. You do not invest directly in or hold shares of the funds. Fixed Interest Option. • Fixed Account Except as specifically mentioned, this prospectus describes only the variable investment options. However, we describe the Fixed Account in Appendix I of this prospectus. Risks Associated with Investing in the Funds. The funds in which the subaccounts invest have various risks. Information about the risks of investing in the funds is located in the “INVESTMENT OPTIONS” section on page 10 and in each fund prospectus. Read this prospectus in conjunction with the fund prospectuses, and retain the prospectuses for future reference. These contracts are not deposits with, obligations of or guaranteed or endorsed by any bank, nor are they insured by the FDIC. The contracts are subject to investment risk, including the possible loss of the principal amount invested. Compensation. We pay compensation to broker/dealers whose registered representatives sell the contracts. See “CONTRACT DISTRIBUTION” for further information about the amount of compensation we pay. Getting Additional Information. If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. You may obtain the May 1, 2013 Statement of Additional Information (“SAI”) free of charge by indicating your request on your application materials, by calling the Company at 1-800-262-3862 or by writing us at the address listed in the “CONTRACT OVERVIEW - Questions: Contacting the Company” section of this prospectus. You may also obtain a prospectus or an SAI for any of the funds by calling that number. This prospectus, the SAI and other information about the separate account may be obtained by accessing the Securities and Exchange Commission’s (“SEC”) web site, http://www.sec.gov . Copies of this information may also be obtained, after paying a duplicating fee, by contacting the SEC Public Branch. Information on the operation of the SEC Public Reference Branch may be obtained by calling 1-202-551-8090 or 1-800-SEC-0330, e-mailing publicinfo@sec.gov or by writing to SEC Public Reference Branch, treet, NE, Room 1580, Washington, D.C. 20549. When looking for information regarding the contracts offered through this prospectus, you may find it useful to use the number assigned to the registration statement under the Securities Act of 1933. This number is 033-75998. The SAI table of contents is listed on page 38 of this prospectus. The SAI is incorporated into this prospectus by reference. Additional Disclosure Information. Neither the SEC nor any state securities commission has approved or disapproved the securities offered through this prospectus or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state that does not permit their sale. We have not authorized anyone to provide you with information that is different from that contained in this prospectus. PRO.75998-13 CONTRACT PROSPECTUS – MAY 1, 2013 (CONTINUED) The Funds Fidelity ® VIP Contrafund ® Portfolio (Initial Class) ING Large Cap Growth Portfolio (Class I) Fidelity ® VIP Equity-Income Portfolio (Initial Class) ING MidCap Opportunities Portfolio (Class I) Fidelity ® VIP Growth Portfolio (Initial Class) ING Money Market Portfolio (Class I) Fidelity ® VIP Overseas Portfolio (Initial Class) ING Oppenheimer Global Portfolio (Class I) ING Balanced Portfolio (Class I) ING Russell TM Large Cap Growth Index Portfolio (Class I) ING BlackRock Large Cap Growth Portfolio (Class I) ING Strategic Allocation Conservative Portfolio (Class I) ING Global Bond Portfolio (I Class) ING Strategic Allocation Growth Portfolio (Class I) ING Growth and Income Portfolio (Class I) ING Strategic Allocation Moderate Portfolio (Class I) ING Intermediate Bond Portfolio (Class I) ING T. Rowe Price Diversified Mid Cap Growth Portfolio (Class I) ING International Index Portfolio (Class S) ING T. Rowe Price Growth Equity Portfolio (Class I) ING Invesco Equity and Income Portfolio ING Templeton Foreign Equity Portfolio (Class I) (Class I) (1) These funds are structured as fund of funds that invest directly in shares of underlying funds. See “FEES – Fund Fees and Expenses” for additional information. (2) This Fund changed its name since the date of the last prospectus supplement. See the table in “Appendix II – Description of Underlying Funds” for the former fund name. PRO.75998-13 2 TABLE OF CONTENTS CONTRACT OVERVIEW 4 Contract Design Contract Facts Questions: Contacting the Company (sidebar) Sending Forms and Written Requests in Good Order (sidebar) Contract Phases: Accumulation Phase, Income Phase 5 FEE TABLE 6 CONDENSED FINANCIAL INFORMATION 8 THE COMPANY 8 CONTRACT PURCHASE 9 RIGHT TO CANCEL 10 INVESTMENT OPTIONS 10 FEES 13 YOUR ACCOUNT VALUE 17 TRANSFERS 18 WITHDRAWALS 21 SYSTEMATIC DISTRIBUTION OPTIONS 22 DEATH BENEFIT 23 INCOME PHASE 24 TAX CONSIDERATIONS 27 CONTRACT DISTRIBUTION 31 OTHER TOPICS 34 Anti-Money Laundering - Payment Delay or Suspension - Performance Reporting - Contract Modification - Transfer of Ownership: Assignment - Legal Proceedings CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION 36 Appendix I - Fixed Account 37 Appendix II - Description of Underlying Funds 38 Appendix III - Condensed Financial Information CFI - 1 PRO.75998-13 3 CONTRACT OVERVIEW Questions: Contacting the Company. To answer your The following summarizes contract information. Read each section of this questions, contact your local prospectus for additional information. representative or write or call the Company through: Contract Design ING The contracts described in this prospectus are individual nonqualified USFS Customer Service fixed and variable annuity contracts. They are intended as a retirement Defined Contribution savings vehicle that defers taxes on investment earnings and offers a Administration variety of investment options to help meet long-term financial goals. P.O. Box 990063 Hartford, CT 06199-0063 Contract Facts 1-800-262-3862 Free Look/Right to Cancel: You may cancel your contract within ten Sending Forms and Written days (some states may require more than ten days) of receipt. See Requests in Good Order. “RIGHT TO CANCEL.” If you are writing to change your beneficiary, request a withdrawal, Death Benefit: Your beneficiary may receive a financial benefit in the or for any other purpose, contact event of your death during both the accumulation and income phases. The us or your local representative to availability of a death benefit during the income phase depends on the learn what information is required income phase payment option selected. See “DEATH BENEFIT” and for the request to be in “good “INCOME PHASE.” order.” By contacting us, we can provide you with the appropriate Withdrawals: During the accumulation phase you may withdraw all or administrative form for your part of your account value. Certain fees, taxes and early withdrawal requested transaction. penalties may apply. See “WITHDRAWALS.” Generally, a request is considered Systematic Distribution Options: These are made available for you to to be in “good order” when it is receive periodic withdrawals from your account, while retaining the signed, dated and made with such account in the accumulation phase. See “SYSTEMATIC clarity and completeness that we DISTRIBUTION OPTIONS.” are not required to exercise any discretion in carrying it out. Fees and Expenses: Certain fees and expenses are deducted from the value of your contract. See “FEE TABLE ” and “FEES.” We can only act upon requests that are received in good order. Taxation: You will generally not pay taxes on any earnings from the annuity contract described in this prospectus until they are withdrawn. Taxes will generally be due when you receive a distribution. Tax penalties may apply in some circumstances. See “TAX CONSIDERATIONS.” PRO.75998-13 4 Contract Phases Accumulation Phase (accumulating dollars under your contract) STEP 1: You provide us with your completed Payments to Your Account application and initial purchase payment. We establish an account for you and credit that Step 1 || account with your initial purchase payment. ING Life Insurance and Annuity Company STEP 2: You direct us to invest your purchase payment in one or more of the following || Step 2 || Variable Annuity Account B Variable Investment Options investment options: Fixed Interest Option · Fixed Interest Option · Variable Investment Options. (The variable investment options are the subaccounts of The Subaccounts Variable Annuity Account B. Each one A B Etc. invests in a specific mutual fund.) || Step 3 || STEP 3: Each subaccount you select purchases shares of its assigned fund. Mutual Fund A Mutual Fund B Income Phase (receiving income phase payments from your contract) When you want to begin receiving payments from your contract, you may select from the options available. The contract offers several income phase payment options ( see “INCOME PHASE” ). In general, you may: • Receive income phase payments for a specified period of time or for life; • Receive income phase payments monthly, quarterly, semi-annually or annually; • Select an income phase payment option that provides for payments to your beneficiary; and • Select income phase payments that are fixed or that vary depending on the performance of the variable investment options you select. PRO.75998-13 5 FEE TABLE In This Section: • Maximum Transaction The following tables describe the fees and expenses that you will pay Expenses; during the accumulation phase when buying, owning, and • Maximum Periodic Fees and withdrawing account value from your contract. Fees during the Charges; income phase may differ from these shown below. See “INCOME • Fund Fees and PHASE” for more information. Expenses; and • Examples. Maximum Transaction Expenses See “FEES” for: The first table describes the fees and expenses that you may pay at • How, When and Why Fees the time that you buy the contract, withdraw account value from the are Deducted; contract, or transfer cash value between investment options. State • Reduction, Waiver and/or premium taxes may also be deducted.* Elimination of Certain Fees; • Redemption Fees; and • Premium and Other Taxes. Early Withdrawal Charge 1 (as a percentage of amount withdrawn) 5% Maximum Periodic Fees and Charges The next table describes the fees and expenses that you may pay periodically during the time that you own the contract, not including fund fees and expenses. Maximum Annual Maintenance Fee Installment Purchase Payment Contracts 2 $20.00 Separate Account Annual Expenses (as a percentage of average account value) Maximum Mortality and Expense Risk Charge 1.25% Maximum Administrative Expense Charge 3 0.25% Maximum Total Separate Account Annual Expenses 1.50% * State premium taxes (which currently range from 0% to 4% of premium payments) may apply but are not reflected in the fee tables or examples. See “Premium and Other Taxes.” 1 This is a deferred sales charge. The percentage will be determined by the applicable early withdrawal charge schedule in the “FEES” section. In certain cases, this charge may not apply to a portion or all of your withdrawal. The early withdrawal charge reduces over time. These fees may be waived, reduced or eliminated in certain circumstances. See the “FEES” section. 2 The annual maintenance fee is generally deducted only from installment purchase payment contracts. Under certain contracts, the annual maintenance fee may also be deducted upon full withdrawals. See “FEES - Annual Maintenance Fee.” 3 We may not impose this charge. If allowed by your contract, however, we reserve the right to charge up to 0.25% annually. See “FEES - Administrative Expense Charge.” PRO.75998-13 6 Fund Fees and Expenses The next item shows the minimum and maximum total operating expenses charged by the funds that you may pay periodically during the time that you own the contract. The minimum and maximum expenses listed below are based on expenses for the funds’ most recent fiscal year ends without taking into account any fee waiver or expense reimbursement arrangements that may apply. More detail concerning each fund’s fees and expenses is contained in the prospectus for each fund. Total Annual Fund Operating Expenses Minimum Maximum (expenses that are deducted from fund assets, including management fees and other expenses) 0.34% 0.96% See the “FEES” – Fund Fees and Expenses” section of this prospectus for additional information about the Fees and expenses of the Funds, including information about the revenue we may receive from each of the Funds or the Funds’ affiliates. Examples The following Examples are intended to help you compare the cost of investing in the contract with the cost of investing in other variable annuity contracts. These costs include contract holder transaction expenses, contract fees including the annual maintenance fee of $20 (converted to a percentage of assets equal to (0.059%), separate account annual expenses, and fund fees and expenses. Maximum Fund Fees and Expenses Examples: The following Examples assume that you invest $10,000 in the contract for the time periods indicated. The Examples also assume that your investment has a 5% return each year and assume the maximum fees and expenses of any of the funds. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: (A) If you withdraw your entire account value at the (B) If you do not withdraw your entire account end of the applicable time period*: value or if you select an income phase payment option at the end of the applicable time period**: 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years $716 $1,269 $1,849 $2,855 $255 $784 $1,340 $2,855 Minimum Fund Fees and Expenses Examples: The following Examples assume that you invest $10,000 in the contract for the time periods indicated. The Examples also assume that your investment has a 5% return each year and assume the minimum fees and expenses of any of the funds. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: (A) If you withdraw your entire account value at the (B) If you do not withdraw your entire account end of the applicable time period*: value or if you select an income phase payment option at the end of the applicable time period**: 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years $657 $1,090 $1,550 $2,221 $193 $597 $1,026 $2,221 * This example reflects deduction of an early withdrawal charge calculated using the schedule applicable to Installment Purchase Payment Contracts. The Installment Purchase Payment Contracts schedule is listed in “Fees.” Under that schedule, if only one $10,000 payment was made as described above, fewer than 5 purchase payment periods would have been completed at the end of years 1, 3 and 5, and the 5% charge would apply. At the end of the tenth year the early withdrawal charge is waived regardless of the number of purchase payment periods completed, and no early withdrawal charge would apply. ** This example does not apply during the income phase if you elect to receive income phase payments under a nonlifetime variable payment option and subsequently request a lump-sum withdrawal after the income phase payments start. In this circumstance, the lump-sum payment is treated as a withdrawal during the accumulation phase and may be subject to an early withdrawal charge as shown in Example A. PRO.75998-13 7 CONDENSED FINANCIAL INFORMATION Understanding Condensed Financial Information. In Appendix III of this prospectus, we provide condensed financial information about Variable Annuity Account B subaccounts you may invest in through the contract. The tables show value of the subaccounts over the past 10 years. For subaccounts that were not available 10 years ago, we show the year-end unit values of each subaccount from the time purchase payments were first received in the subaccounts under the contract. Financial Statements. The statements of assets and liabilities, the statements of operations, the statements of changes in net assets and the related notes to financial statements for Variable Annuity Account B and the consolidated financial statements and the related notes to consolidated financial statements for ING Life Insurance and Annuity Company are located in the Statement of Additional Information. THE COMPANY ING Life Insurance and Annuity Company (the Company, we, us and our) issues the contracts described in this prospectus and is responsible for providing each contracts insurance and annuity benefits. All guarantees and benefits provided under the contracts that are not related to the separate account are subject to the claims paying ability of the Company and our general account. We are a direct, wholly owned subsidiary of Lion Connecticut Holding Inc. We are a stock life insurance company organized under the insurance laws of the State of Connecticut in 1976 and an indirect wholly owned subsidiary of ING Groep N.V. (ING), a global financial institution active in the fields of insurance, banking and asset management. Through a merger, our operations include the business of Aetna Variable Annuity Life Insurance Company (formerly known as Participating Annuity Life Insurance Company, an Arkansas life insurance company organized in 1954). Prior to January 1, 2002, the Company was known as Aetna Life Insurance and Annuity Company. Pursuant to an agreement with the European Commission (EC), ING has announced its intention to divest itself of ING U.S., Inc. and its subsidiaries, including the Company (ING U.S.), which constitutes INGs U.S.-based retirement, investment management and insurance operations. Under the agreement with the EC, ING is required to divest itself of at least 25% of ING U.S. by the end of 2013, more than 50% by the end of 2014 and 100% by the end of 2016. While all options for effecting the separation from ING remain open, ING has announced that the base case for this separation includes an initial public offering (IPO) of ING U.S., and in connection with the proposed IPO of its common stock ING U.S. filed a registration statement on Form S-1 with the SEC in November 2012, which was amended in January, March, and April 2013. While the base case for the separation is an IPO, all options remain open and it is possible that INGs divestment of ING U.S. may take place by means of a sale to a single buyer or group of buyers. We are engaged in the business of issuing life insurance and annuities. Our principal executive offices are located at: One Orange Way Windsor, Connecticut 06095-4774 Product Regulation. Our products are subject to a complex and extensive array of state and federal tax, securities and insurance laws, and regulations, which are administered and enforced by a number of governmental and self- regulatory authorities, including state insurance regulators, state securities administrators, the SEC, the Financial Industry Regulatory Authority (FINRA), the Department of Labor and the Internal Revenue Service (IRS).For example, U.S. federal income tax law imposes requirements relating to product design, administration, and investments that are conditions for beneficial tax treatment of such products under the Tax Code. See TAX CONSIDERATIONS for further discussion of some of these requirements. Failure to administer certain product features could affect such beneficial tax treatment. In addition, state and federal securities and insurance laws impose requirements relating to insurance and annuity product design, offering and distribution, and administration. Failure to meet any of these complex tax, securities, or insurance requirements could subject the Company to administrative penalties imposed by a particular governmental or self-regulatory authority and unanticipated claims and costs associated with remedying such failure. Additionally, such failure could harm the Companys reputation, interrupt the Companys operations or adversely impact profitability. PRO.75998-13 8 CONTRACT PURCHASE How to Purchase. Complete the application and deliver it along with your initial purchase payment to us. Upon our approval, we will issue you a contract and set up an account for you. Two types of contracts are available: • Installment Purchase Payment contracts. Under these contracts, you make continuing periodic payments. • Single Purchase Payment contracts. Under these contracts you make a single payment to the contract or a lump- sum transfer of amounts accumulated under a pre-existing annuity or retirement arrangement. Payment Amounts . The minimum payment amount for each type of contract is as follows: • The minimum payment for a single purchase payment contract is $5,000; and • Installment purchase payments must be at least $100 per month ($1,200 annually) and may not be less than $25 per payment. Acceptance or Rejection of Your Application. We must accept or reject your application within two business days of receipt. If the application is incomplete, we may hold any forms and accompanying purchase payment(s) for five business days. We may hold purchase payments for longer periods, pending acceptance of the application, only with your permission. If the application is rejected, the application and any purchase payments will be returned to you. Allocating Purchase Payments to the Investment Options. We will allocate your purchase payments among the investment options you select. Allocations must be in whole percentages and there may be a limit on the number of investment options you may select. When selecting investment options, you may find it helpful to review the “Investment Options” section. Factors to Consider in the Purchase Decision. The decision to purchase the contract should be discussed with your financial representative. Make sure that you understand the investment options it provides, its other features, the risks and potential benefits you will face, and the fees and expenses you will incur when, together with your financial representative, you consider an investment in the contract. You should pay attention to the following issues, among others: • Long-Term Investment - This contract is a long-term investment, and is typically most useful as part of a personal retirement plan. Early withdrawals may expose you to early withdrawal charges or tax penalties. The value of deferred taxation on earnings grows with the amount of time funds are left in the contract. You should not participate in this contract if you are looking for a short-term investment or expect to need to make withdrawals before you are 59½; • Investment Risk - The value of investment options available under this contract may fluctuate with the markets and interest rates. You should not participate in this contract in order to invest in these options if you cannot risk getting back less money than you put in; • Features and Fees - The fees for this contract reflect costs associated with the features and benefits it provides. As you consider this contract, you should determine the value that these various benefits and features have for you, given your particular circumstances, and consider the charges for those features; and • Exchanges - Replacing an existing insurance contract with this contract may not be beneficial to you. If this contract will be a replacement for another annuity contract, you should compare the two options carefully, compare the costs associated with each, and identify additional benefits available under this contract. You should consider whether these additional benefits justify incurring a new schedule of early withdrawal charges or any increased charges that might apply under this contract. Also, be sure to talk to your financial professional or tax adviser to make sure that the exchange will be handled so that it is tax-free. When considering whether to purchase or participate in the contract, you should consult with your financial representative about your financial goals, investment time horizon and risk tolerance. Other Products. We and our affiliates offer various other products with different features and terms than these contracts, which may offer some or all of the same funds. These products have different benefits, fees and charges, and may offer different share classes of the funds offered in this contract that are less expensive. These other products may or may not better match your needs. You should be aware that there are other options available, and, if you are interested in learning more about these other products, contact your registered representative. PRO.75998-13 9 RIGHT TO CANCEL When and How to Cancel. You may cancel the contract within ten days of receipt (some states require more than ten days) by returning it to the address listed in CONTRACT OVERVIEW-Questions: Contacting the Company along with a written notice of cancellation. Refunds. We will issue you a refund within seven calendar days of our receipt of your contract and written notice of cancellation. Unless your state requires otherwise, your refund will equal the purchase payments made plus any earnings and minus any losses attributable to those amounts allocated to the subaccounts. Any mortality and expense risk charges and administrative expense charges deducted during the period you held the contract will not be returned. We will not deduct an early withdrawal charge. In other words, you will bear the entire investment risk for amounts allocated among the subaccounts during this period and the amount refunded could be less than the amount paid. If your state requires, we will refund all purchase payments made. If the purchase payments for your cancelled contract came from a transfer or rollover from another contract issued by us or one of our affiliates where an early withdrawal charge was reduced or eliminated, the purchase payments will be restored to your prior contract. INVESTMENT OPTIONS The contract offers variable investment options and a fixed interest option. VARIABLE INTEREST OPTIONS These options are subaccounts of Variable Annuity Account B. Each subaccount invests directly in shares of a corresponding mutual fund, and earnings on amounts invested in the subaccounts will vary depending on the performance and fees of its underlying fund. You do not invest directly in or hold shares of the funds. VARIABLE ANNUITY ACCOUNT B We established Variable Annuity Account B (the separate account) under Connecticut Law in 1976 as a continuation of the separate account established in 1974 under Arkansas law by Aetna Variable Annuity Life Insurance Company. The separate account was established as a segregated asset account to fund variable annuity contracts. The separate account is registered as a unit investment trust under the Investment Company Act of 1940 (the 1940 Act). It also meets the definition of separate account under the federal securities laws. Although we hold title to the assets of the separate account, such assets are not chargeable with the liabilities of any other business that we conduct. Income, gains or losses of the separate account are credited to or charged against the assets of the separate account without regard to other income, gains or losses of the Company. All obligations arising under the contracts are obligations of the Company. All guarantees and benefits provided under the contracts that are not related to the separate account are subject to the claims paying ability of the Company and our general account. Funds Available Through the Separate Account The separate account is divided into subaccounts. Each subaccount invests directly in shares of a corresponding fund. The funds available through the subaccounts of the separate account are listed in the front of this prospectus. We also provide a brief description of each fund in Appendix II. Please refer to the fund prospectuses for additional information. Fund prospectuses may be obtained, free of charge, from the address and telephone number listed in CONTRACT OVERVIEW  Questions: Contacting the Company, by accessing the SECs website or by contacting the SEC Public Reference Branch. PRO.75998-13 10 Risks of Investing in the Funds. Insurance-Dedicated Funds (Mixed and Shared Funding). The funds described in this prospectus are available only to insurance companies for their variable contracts (or directly to certain retirement plans, as allowed by the Tax Code). Such funds are often referred to as “insurance-dedicated funds,” and are used for “mixed” and “shared” funding. “Mixed funding” occurs when shares of a fund, which the subaccount buys for variable annuity contracts, are bought for variable life insurance contracts issued by us or other insurance companies. “Shared funding” occurs when shares of a fund, which the subaccount buys for variable annuity contracts, are also bought by other insurance companies for their variable annuity contracts. In other words: • Mixed funding - bought for annuities and life insurance • Shared funding - bought by more than one company Possible Conflicts of Interest. With respect to the insurance-dedicated funds, it is possible that a conflict of interest may arise due to mixed and shared funding, a change in law affecting the operations of variable annuity separate accounts, differences in the voting instructions of the contract holder and others maintaining a voting interest in the funds, or some other reason. Such a conflict could adversely impact the value of a fund. For example, if a conflict of interest occurred and one of the subaccounts withdrew its investment in a fund, the fund may be forced to sell its securities at disadvantageous prices, causing its share value to decrease. Each fund’s board of directors or trustees will monitor events in order to identify any material irreconcilable conflicts that may arise and to determine what action, if any, should be taken to address such conflicts. In the event of a conflict, the Company will take any steps necessary to protect contract holders and annuitants maintaining a voting interest in the funds, including the withdrawal of Variable Annuity Account B from participation in the funds that are involved in the conflict. Voting Rights Each of the subaccounts holds shares in a fund and each is entitled to vote at regular and special meetings of that fund. Under our current view of applicable law, we will vote the shares for each subaccount as instructed by persons having a voting interest in the subaccount. We will vote shares for which we receive no instructions in the same proportion as those for which we receive instructions. You will receive periodic reports relating to the funds in which you have an interest as well as any proxy materials and a form on which to give voting instructions. Voting instructions will be solicited by a written communication at least 14 days before the meeting. The number of votes (including fractional votes) you are entitled to direct will be determined as of the record date set by any fund you invest in through the subaccounts: · During the accumulation phase the number of votes is equal to the portion of your account value invested in the fund, divided by the net asset value of one share of that fund; and · During the income phase the number of votes is equal to the portion of reserves set aside for the contract’s share of the fund, divided by the net asset value of one share of that fund. We may restrict or eliminate any voting rights of persons who have voting rights as to the separate account. Right to Change the Separate Account Subject to state and federal law and the rules and regulations thereunder, we may, from time to time, make any of the following changes to the separate account with respect to some or all classes of contracts: • Offer additional subaccounts that will invest in funds we find appropriate for contracts we issue; • Combine two or more subaccounts; • Close subaccounts. We will provide advance notice by a supplement to this prospectus if we close a subaccount. If a subaccount is closed or otherwise is unavailable for new investment, unless we receive alternative allocation instructions, all future amounts directed to the subaccount that was closed or is unavailable may be automatically allocated among the other available subaccounts according to the most recent allocation instructions we have on file. If the most recent allocation instructions we have on file do not include any available subaccounts, we must be provided with alternative allocation instructions. Alternative allocation instructions can be given by contacting us at the address and telephone number listed in “ CONTRACT OVERVIEW - Questions: Contacting the Company .” See also “ TRANSFERS ” for information about making subaccount allocation changes; PRO.75998-13 11  Substitute a new fund for a fund in which a subaccount currently invests. In the case of a substitution, the new fund may have different fees and charges than the fund it replaced. A substitution may become necessary if, in our judgment: > A fund no longer suits the purposes of your contract; > There is a change in laws or regulations; > There is a change in the funds investment objectives or restrictions; > The fund is no longer available for investment; or > Another reason we deem a substitution is appropriate.  Stop selling the contract;  Limit or eliminate any voting rights for the Separate Account; or  Make any changes required by the 1940 Act or its rules or regulations. We will not make a change until the change is disclosed in an effective prospectus or prospectus supplement, authorized, if necessary, by an order from the SEC and approved, if necessary, by the appropriate state insurance department(s). Fixed Interest Options For descriptions of the fixed interest option available through the contract, see Appendix I . Selecting Investment Options When selecting investment options:  Choose options appropriate for you. Your local representative can help you evaluate which subaccounts or fixed interest options may be appropriate for your financial goals;  Understand the risks associated with the options you choose. Some subaccounts invest in funds that are considered riskier than others. Funds with additional risks are expected to have a value that rises and falls more rapidly and to a greater degree than other funds. For example, funds investing in foreign or international securities are subject to additional risks not associated with domestic investments, and their performance may vary accordingly. Also, funds using derivatives in their investment strategy may be subject to additional risks; and  Be informed. Read this prospectus, the fund prospectuses and the fixed interest option appendix. Furthermore, be aware that there may be:  Limits on Option Availability. Some subaccounts and the fixed interest option may not be available through certain contracts and plans or in some states; and  Limits on Number of Options Selected. Generally, you may select no more than 25 investment options at initial purchase. Each subaccount and the Fixed Account counts toward this limit. Thereafter, more than 25 investment options can be selected at any one time. PRO.75998-13 12 FEES Types of Fees The following repeats and adds to information provided under “FEE The following types of fees or TABLE.” Please review both sections for information on fees. deductions may affect your account: Transaction Fees • Transaction Fees > Early Withdrawal Early Withdrawal Charge Charge > Redemption Fees Withdrawals of all or a portion of your account value may be subject to a • Periodic Fees and Charges charge. In the case of a partial withdrawal where you request a specified > Annual Maintenance dollar amount, the amount withdrawn from your account will be the amount Fee you specified plus adjustment for any applicable early withdrawal charge. > Mortality and Expense Risk Charge Amount. The charge is a percentage of the amount that you withdraw. The > Administrative percentage will be determined by the early withdrawal charge schedule that Expense Charge applies to your contract. The schedules are listed below and appear on your • Fund Fees and Expenses contract schedule page. The charge will never be more than 8.5% of your • Premium and Other Taxes total payments to the contract. Terms to Understand Early Withdrawal Charge Schedules • “Payment Period” (for installment purchase Schedule A - Installment Purchase Payment Contracts payment contracts) - The Completed Payment Periods Early Withdrawal Charge period of time it takes to Less than 5 5% complete the number of 5 or more but less than 7 4% installment payments 7 or more but less than 9 3% expected to be made to 9 or more but less than 10 2% your account over a year. 10 or more 0% For example, if your payment frequency is Schedule B - Single Purchase Payment Contracts* monthly, a payment period Completed Contract Years Early Withdrawal Charge is completed after 12 Less than 5 5% payments are made. If 5 or more but less than 6 4% only 11 payments are 6 or more but less than 7 3% made, the payment period 7 or more but less than 8 2% is not completed until the 8 or more but less than 9 1% twelfth payment is made. 9 or more 0% The number of payment periods completed cannot * Schedule B may also apply to certain older contracts that accept more exceed the number of than one purchase payment. Check your contract to determine which account years completed, early withdrawal charge schedule applies to you. regardless of the number of payments made. Purpose. This is a deferred sales charge. It reimburses us for some of the sales and administrative expenses associated with the contract. If our • Contract Year (for single expenses are greater than the amount we collect for the early withdrawal purchase payment charge, we may use any of our corporate assets, including potential profit contracts) - A 12 month that may arise from the mortality and expense risk charge, to make up any period measured from the difference. date we establish your account, or measured from any anniversary of that date. PRO.75998-13 13 Waiver. The early withdrawal charge is waived if the withdrawal is: • Used to provide income phase payments to you; • Paid because of your death; • Taken under a systematic distribution option (see “SYSTEMATIC DISTRIBUTION OPTIONS”); • Taken on or after the tenth anniversary of the effective date of an installment purchase payment contract; • Paid when your account value is $2,500 or less and no withdrawal has been taken from the account within the prior 12 months; • Taken in part or in full from an installment purchase payment contract provided you are at least 59½ and nine purchase payment periods have been completed; or • Taken in an amount of ten percent or less of your account value. This applies only to the first partial withdrawal in each calendar year and does not apply to full withdrawals or withdrawals under a systematic distribution option. The ten percent amount will be calculated using your account value as of the next valuation after your withdrawal request is received in good order at the address listed in “CONTRACT OVERVIEW-Questions: Contacting the Company.” This waiver does not apply to contracts issued in the state of Washington. Redemption Fees Certain funds may deduct redemption fees as a result of withdrawals, transfers, or other fund transactions you initiate. If applicable, we may deduct the amount of any redemption fees imposed by the underlying mutual funds as a result of withdrawals, transfers or other fund transactions you initiate. Redemption fees, if any, are separate and distinct from any transaction charges or other charges deducted from your account value. For a more complete description of the funds’ fees and expenses, review each fund’s prospectus. Periodic Fees and Charges Annual Maintenance Fee Maximum Amount. $20.00 for installment purchase payment contracts. There is no maintenance fee for single purchase payment contracts. When/How. Each year during the accumulation phase, we deduct this fee from your account value on your account anniversary. It is also deducted at the time of a full withdrawal, to the extent permitted under state law. It is deducted proportionately from each subaccount and fixed interest option in which you have interest. Purpose. This fee reimburses us for administrative expenses related to the establishment and maintenance of your account. Mortality and Expense Risk Charge Maximum Amount. 1.25% annually of your account value invested in the subaccounts. See “INCOME PHASE - Charges Deducted.” When/How. We deduct this charge daily from the subaccounts corresponding to the funds you select. We do not deduct this charge from any fixed interest option. This charge is deducted during the accumulation phase and the income phase. Purpose. This charge compensates us for the mortality and expense risks we assume under the contracts. Namely: • Mortality risks are those risks associated with our promises to pay the death benefit available under the contract and to make lifetime income phase payments based on annuity rates specified in the contract; and • Expense risk is the risk that the actual expenses we incur under the contracts will exceed the maximum costs that we can charge. If the amount we deduct for this charge is not enough to cover our mortality costs and expenses under the contracts, we will bear the loss. We may use any excess to recover distribution costs relating to the contract and as a source of profit. We expect to make a profit from this charge. PRO.75998-13 14 Administrative Expense Charge Maximum Amount. 0.25%. We may not impose this charge. We reserve the right, however, on 30 days notice, if allowed by your contract, to charge up to 0.25% annually of your daily net assets invested in the subaccounts. When/How. If imposed, we will deduct this charge daily from the subaccounts corresponding to the funds you select. We do not deduct this charge from the fixed interest option. This charge may be assessed during the accumulation phase and/or the income phase. If we are imposing this charge when you enter the income phase, the charge will apply to you during the entire income phase. Purpose. This charge helps defray the cost of providing administrative services under the contracts and in relation to the separate account and subaccounts. Fund Fees and Expenses As shown in the fund prospectuses and described in the  FEE TABLE - Fund Fees and Expenses section of this prospectus, each fund deducts management/investment advisory fees from the amounts allocated to the fund. In addition, each fund deducts other expenses, which may include service fees that may be used to compensate service providers, including the Company and its affiliates, for administrative and contract holder services provided on behalf of the fund. Furthermore, certain funds deduct a distribution or 12b-1 fee, which is used to finance any activity that is primarily intended to result in the sale of fund shares. Fund fees and expenses are deducted from the value of the fund shares on a daily basis, which in turn affects the value of each subaccount that purchases fund shares. Fund fees and expenses are one factor that impacts the value of a funds shares. To learn more about fund fee and expenses, the additional factors that can affect the value of a funds shares and other important information about the funds, refer to the fund prospectuses. Less expensive share classes of the funds offered through this contract may be available for investment outside of this contract. You should evaluate the expenses associated with the funds available through this contract before making a decision to invest. Revenue from the Funds The Company may receive compensation from each of the funds or the funds affiliates. For certain funds, some of this compensation may be paid out of 12b-1 fees or service fees that are deducted from fund assets. Any such fees deducted from fund assets are disclosed in the fund prospectuses. The Company may also receive additional compensation from certain funds for administrative, recordkeeping or other services provided by the Company to the funds or the funds affiliates. These additional payments may also be used by the Company to finance distribution. These additional payments are made by the funds or the funds affiliates to the Company and do not increase, directly or indirectly, the fund fees and expenses. The amount of revenue the Company may receive from each of the funds or from the funds affiliates may be substantial, although the amount and types of revenue vary with respect to each of the funds offered through the contract. This revenue is one of several factors we consider when determining contract fees and charges and whether to offer a fund through our contracts. Fund revenue is important to the Companys profitability and it is generally more profitable for us to offer affiliated funds than to offer unaffiliated funds. Assets allocated to affiliated funds, meaning funds managed by Directed Services LLC, ING Investments, LLC or another Company affiliate, generate the largest dollar amount of revenue for the Company. Affiliated funds may also be subadvised by a Company affiliate or by an unaffiliated third party. Assets allocated to unaffiliated funds, meaning funds managed by an unaffiliated third party, generate lesser, but still substantial dollar amounts of revenue for the Company. The Company expects to earn profit from this revenue to the extent it exceeds the Companys expenses, including the payment of sales compensation to our distributors. PRO.75998-13 15 Revenue Received from Affiliated Funds. The revenue received by the Company from affiliated funds may be deducted from fund assets and may include: • A share of the management fee; • Service fees; • For certain share classes, compensation paid from 12b-1 fees; and • Other revenues that may be based either on an annual percentage of average net assets held in the fund by the Company or a percentage of the fund’s management fees. In the case of affiliated funds subadvised by unaffiliated third parties, any sharing of the management fee between the Company and the affiliated investment adviser is based on the amount of such fee remaining after the subadvisory fee has been paid to the unaffiliated subadviser. Because subadvisory fees vary by subadviser, varying amounts of revenue are retained by the affiliated investment adviser and ultimately shared with the Company. The sharing of the management fee between the Company and the affiliated investment adviser does not increase, directly or indirectly, fund fees and expenses. The Company may also receive additional compensation in the form of intercompany payments from an affiliated fund’s investment advisor or the investment advisor’s parent in order to allocate revenue and profits across the organization. The intercompany payments and other revenue received from affiliated funds provide the Company with a financial incentive to offer affiliated funds through the contract rather than unaffiliated funds. Additionally, in the case of affiliated funds subadvised by third parties, no direct payments are made to the Company or the affiliated investment adviser by the subadvisers. However, subadvisers may provide reimbursement for employees of the Company or its affiliates to attend business meetings or training conferences. Revenue Received from Unaffiliated Funds. Revenue received from each of the unaffiliated funds or their affiliates is based on an annual percentage of the average net assets held in that fund by the Company. Some or their affiliates pay us more than others and some of the amounts we receive may be significant. The revenue received by the Company or its affiliates from unaffiliated funds may be deducted from fund assets and may include: • Service Fees; • For certain share classes, compensation paid from 12b-1 fees; and • Additional payments for administrative, recordkeeping or other services which we provide to the funds or their affiliates, such as processing purchase and redemption requests, and mailing fund prospectuses, periodic reports and proxy materials. These additional payments do not increase directly or indirectly the fees and expenses shown in each fund prospectus. These additional payments may be used by us to finance distribution of the contract. As of the date of this prospectus, Fidelity Investments is the only unaffiliated fund family offered through this prospectus. The Company receives more revenue from the affiliated funds than it does from the unaffiliated funds. In addition to the types of revenue received from affiliated and unaffiliated funds described above, affiliated and unaffiliated funds and their investment advisers, subadvisers or affiliates may participate at their own expense in Company sales conferences or educational and training meetings. In relation to such participation, a fund’s investment adviser, subadviser or affiliate may help offset the cost of the meetings or sponsor events associated with the meetings. In exchange for these expense offset or sponsorship arrangements, the investment adviser, subadviser or affiliate may receive certain benefits and access opportunities to Company sales representatives and wholesalers rather than monetary benefits. These benefits and opportunities include, but are not limited to: co-branded marketing materials; targeted marketing sales opportunities, training opportunities at meetings, training modules for sales personnel, and opportunities to host due diligence meetings for representatives and wholesalers. Please note certain management personnel and other employees of the Company or its affiliates may receive a portion of their total employment compensation based on the amount of net assets allocated to affiliated funds. See also “CONTRACT DISTRIBUTION.” PRO.75998-13 16 Fund of Funds Certain funds may be structured as fund of funds. These funds may have higher fees and expenses than a fund that invests directly in debt and equity securities because they also incur the fees and expenses of the underlying funds in which they invest. These funds are affiliated funds, and the underlying funds in which they invest may be affiliated as well. The fund prospectuses disclose the aggregate annual operating expenses of each fund and its corresponding underlying fund or funds. These funds are identified in the investment option list in the front of this prospectus. Premium and Other Taxes Maximum Amount. Some states and municipalities charge a premium tax on annuities. These taxes currently range from 0% to 4%, depending upon the jurisdiction. When/How. We reserve the right to deduct a charge for premium taxes from your account value or from purchase payments to the account at any time, but not before there is a tax liability under state law. For example, we may deduct a charge for premium taxes at the time of a complete withdrawal or we may reflect the cost of premium taxes in our income phase payment rates when you commence income phase payments. We will not deduct a charge for any municipal premium tax of 1% or less, but we reserve the right to reflect such an expense in our income phase payment rates. In addition, the Company reserves the right to assess a charge for any federal taxes due against the separate account. See TAX CONSIDERATIONS. YOUR ACCOUNT VALUE During the accumulation phase, your account value at any given time equals:  The current dollar value of amounts held in the subaccounts, which takes into account investment performance, withdrawals and fees deducted from the subaccounts; plus  The current dollar value of amounts held in the Fixed Account, including interest to date. Subaccount Accumulation Units. When you select a fund as an investment option, your account dollars invest in accumulation units of the Variable Annuity Account B subaccount corresponding to that fund. The subaccount invests directly in the funds shares. The value of your interest in a subaccount is expressed as the number of accumulation units you hold multiplied by an Accumulation Unit Value, as described below, for each unit. Accumulation Unit Value (AUV). The value of each accumulation unit in a subaccount is called the accumulation unit value or AUV. The AUV varies daily in relation to the underlying funds investment performance. The value also reflects deductions for fund fees and expenses, the mortality and expense risk charge and the administrative expense charge (if any). We discuss these deductions in more detail in FEE TABLE and FEES. Valuation. We determine the AUV every normal business day after the close of the New York Stock Exchange (normally at 4:00 p.m. Eastern Time). At that time, we calculate the current AUV by multiplying the AUV last calculated by the net investment factor of the subaccount. The net investment factor measures the investment performance of the subaccount from one valuation to the next. Current AUV Prior AUV x Net Investment Factor Net Investment Factor. The net investment factor for a subaccount between two consecutive valuations equals the sum of 1.0000 plus the net investment rate. Net Investment Rate. The net investment rate is computed according to a formula that is equivalent to the following:  The net assets of the fund held by the subaccount as of the current valuation; minus  The net assets of the fund held by the subaccount at the preceding valuation; plus or minus  Taxes or provisions for taxes, if any, due to subaccount operations (with any federal income tax liability offset by foreign tax credits to the extent allowed); divided by  The total value of the subaccounts units at the preceding valuation; minus  A daily deduction for the mortality and expense risk charge and the administrative expense charge, if any, and any other fees deducted daily from investments in the separate account. See FEES. PRO.75998-13 17 The net investment rate may be either positive or negative. Hypothetical Illustration. As a hypothetical illustration, assume that your initial purchase payment is $5,000 and you direct us to invest $3,000 in Fund A and $2,000 in Fund B. Also assume that on the day we receive the purchase payment, the applicable AUV’s after the next close of business of the New York Stock Exchange (normally at 4:00 p.m. Eastern Time) are $10 for Subaccount A and $25 for Subaccount B. Your account is credited with 300 accumulation units of Subaccount A and 80 accumulation units of Subaccount B. $5,000 Purchase Payment Step 1: You make an initial purchase payment of $5,000. Step 1 || ING Life Insurance and Annuity Company Step 2: · You direct us to invest $3,000 in Fund A. The purchase payment purchases 300 accumulation units of Subaccount Step 2 || A ($3,000 divided by the current $10 AUV). Variable Annuity Account B Subaccount A accumulation units Subaccount B 80 accumulation units Etc. · You direct us to invest $2,000 in Fund B. The purchase payment purchases 80 accumulation units of Subaccount B ($2,000 divided by the current $25 AUV). Step 3: The separate account purchases shares of the applicable funds at the then current market value (net asset || Step 3 || value or NAV). Mutual Fund A Mutual Fund B Each fund’s subsequent investment performance, expenses and charges, and the daily charges deducted from the subaccount, will cause the AUV to move up or down on a daily basis. Purchase Payments to Your Account. If all or a portion of the initial purchase payment is directed to the subaccounts, it will purchase subaccount accumulation units at the AUV next computed after our acceptance of your application as described in “Purchase and Rights.” Subsequent payments or transfers directed to the subaccounts will purchase subaccount accumulation units at the AUV next computed following our receipt of the purchase payment or transfer request in good order. The value of subaccounts may vary day to day. TRANSFERS During the accumulation phase, you may transfer amounts among the available subaccounts. Transfers from the Fixed Account may be restricted as outlined in Appendix I, and the total number of investment options that you may select during the accumulation period is limited. See “INVESTMENT OPTIONS - Limits on How Many Investment Options You May Select.” The minimum transfer amount is $500. You may establish automated transfers of account value. See “Dollar Cost Averaging.” Transfers must be made in accordance with the terms of your contract. You may not make transfers once you enter the income phase. See “INCOME PHASE.” Transfer Requests. Requests may be made in writing, by telephone or, where applicable, electronically. Limits on Frequent or Disruptive Transfers The contract is not designed to serve as a vehicle for frequent transfers. Frequent transfer activity can disrupt management of a fund and raise its expenses through: • Increased trading and transaction costs; • Forced and unplanned portfolio turnover; • Lost opportunity costs; and • Large asset swings that decrease the fund’s ability to provide maximum investment return to all contract owners. This in turn can have an adverse effect on fund performance. Accordingly, individuals or organizations that use market-timing investment strategies or make frequent transfers should not purchase the contract. PRO.75998-13 18 Excessive Trading Policy. We and the other members of the ING family of companies that provide multi-fund variable insurance and retirement products have adopted a common Excessive Trading Policy to respond to the demands of the various fund families that make their funds available through our products to restrict excessive fund trading activity and to ensure compliance with Rule 22c-2 of the 1940 Act. We actively monitor fund transfer and reallocation activity within our variable insurance products to identify violations of our Excessive Trading Policy. Our Excessive Trading Policy is violated if fund transfer and reallocation activity: • Meets or exceeds our current definition of Excessive Trading, as defined below; or • Is determined, in our sole discretion, to be disruptive or not in the best interests of other owners of our variable insurance and retirement products. We currently define “Excessive Trading” as: • More than one purchase and sale of the same fund (including money market funds) within a 60 calendar day period (hereinafter, a purchase and sale of the same fund is referred to as a “round-trip”). This means two or more round- trips involving the same fund within a 60 calendar day period would meet our definition of Excessive Trading; or • Six round-trips involving the same fund within a rolling twelve month period. The following transactions are excluded when determining whether trading activity is excessive: • Purchases or sales of shares related to non-fund transfers (for example, new purchase payments, withdrawals and loans); • Transfers associated with scheduled dollar cost averaging, scheduled rebalancing, or scheduled asset allocation programs; • Purchases and sales of fund shares in the amount of $5,000 or less; • Purchases and sales of funds that affirmatively permit short-term trading in their fund shares, and movement between such funds and a money market fund; and • Transactions initiated by us, another member of the ING family of companies, or a fund. If we determine that an individual or entity has made a purchase of a fund within 60 days of a prior round-trip involving the same fund, we will send them a letter warning that another sale of that same fund within 60 days of the beginning of the prior round-trip will be deemed to be Excessive Trading and result in a six month suspension of their ability to initiate fund transfers or reallocations through the Internet, facsimile, Voice Response Unit (VRU), telephone calls to the ING Customer Service Center, or other electronic trading medium that we may make available from time to time (“Electronic Trading Privileges”). Likewise, if we determine that an individual or entity has made five round-trips involving the same fund within a rolling twelve month period, we will send them a letter warning that another purchase and sale of that same fund within twelve months of the initial purchase in the first round-trip will be deemed to be Excessive Trading and result in a suspension of their Electronic Trading Privileges. According to the needs of the various business units, a copy of any warning letters may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative, or the investment adviser for that individual or entity. A copy of the warning letters and details of the individual’s or entity’s trading activity may also be sent to the fund whose shares were involved in the trading activity. If we determine that an individual or entity has violated our Excessive Trading Policy, we will send them a letter stating that their Electronic Trading Privileges have been suspended for a period of six months. Consequently, all fund transfers or reallocations, not just those that involve the fund whose shares were involved in the activity that violated our Excessive Trading Policy, will then have to be initiated by providing written instructions to us via regular U.S. mail. Suspension of Electronic Trading Privileges may also extend to products other than the product through which the Excessive Trading activity occurred. During the six month suspension period, electronic “inquiry only” privileges will be permitted where and when possible. A copy of the letter restricting future transfer and reallocation activity to regular U.S. mail and details of the individual’s or entity’s trading activity may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative or investment adviser for that individual or entity, and the fund whose shares were involved in the activity that violated our Excessive Trading Policy. Following the six month suspension period during which no additional violations of our Excessive Trading Policy are identified, Electronic Trading Privileges may again be restored. We will continue to monitor the fund transfer and reallocation activity, and any future violations of our Excessive Trading Policy will result in an indefinite suspension of PRO.75998-13 19 Electronic Trading Privileges. A violation of our Excessive Trading Policy during the six month suspension period will also result in an indefinite suspension of Electronic Trading Privileges. We reserve the right to suspend Electronic Trading Privileges with respect to any individual or entity, with or without prior notice, if we determine, in our sole discretion, that the individuals or entitys trading activity is disruptive or not in the best interests of other owners of our variable insurance and retirement products, regardless of whether the individuals or entitys trading activity falls within the definition of Excessive Trading set forth above. Our failure to send or an individuals or entitys failure to receive any warning letter or other notice contemplated under our Excessive Trading Policy will not prevent us from suspending that individuals or entitys Electronic Trading Privileges or taking any other action provided for in our Excessive Trading Policy. The Company does not allow exceptions to our Excessive Trading Policy. We reserve the right to modify our Excessive Trading Policy, or the policy as it relates to a particular fund, at any time without prior notice, depending on, among other factors, the needs of the underlying fund(s), the best interests of contract owners and fund investors, and/or state or federal regulatory requirements. If we modify our policy, it will be applied uniformly to all contract owners or, as applicable, to all contract owners investing in the underlying fund. Our Excessive Trading Policy may not be completely successful in preventing market-timing or excessive trading activity. If it is not completely successful, fund performance and management may be adversely affected, as noted above. Limits Imposed by the Funds. Each underlying fund available through the variable insurance and retirement products offered by us and/or the other members of the ING family of companies, either by prospectus or stated policy, has adopted or may adopt its own excessive/frequent trading policy, and orders for the purchase of fund shares are subject to acceptance or rejection by the underlying fund. We reserve the right, without prior notice, to implement fund purchase restrictions and/or limitations on an individual or entity that the fund has identified as violating its excessive/frequent trading policy and to reject any allocation or transfer request to a subaccount if the corresponding fund will not accept the allocation or transfer for any reason. All such restrictions and/or limitations (which may include, but are not limited to, suspension of Electronic Trading Privileges and/or blocking of future purchases of a fund or all funds within a fund family) will be done in accordance with the directions we receive from the fund. Agreements to Share Information with Fund Companies. As required by Rule 22c-2 under the 1940 Act, we have entered into information sharing agreements with each of the fund companies whose funds are offered through the contract. Contract owner trading information is shared under these agreements as necessary for the fund companies to monitor fund trading and our implementation of our Excessive Trading Policy. Under these agreements, the Company is required to share information regarding contract owner transactions, including but not limited to information regarding fund transfers initiated by you. In addition to information about contract owner transactions, this information may include personal contract owner information, including names and social security numbers or other tax identification numbers. As a result of this information sharing, a fund company may direct us to restrict a contract owners transactions if the fund determines that the contract owner has violated the funds excessive/frequent trading policy. This could include the fund directing us to reject any allocations of purchase payments or contract value to the fund or all funds within the fund family. Charges for Transfers. We currently do not charge for transfers. Value of Your Transferred Dollars. The value of amounts transferred into or out of subaccounts will be based on the subaccount unit values next determined after we receive your transfer request in good order at the address listed in CONTRACT OVERVIEW-Questions: Contacting the Company , or, if you are participating in the dollar cost averaging program, after your scheduled transfer. Telephone and Electronic Transactions: Security Measures. To prevent fraudulent use of telephone and electronic transactions (including, but not limited to, Internet transactions), we have established security procedures. These include recording calls on our toll-free telephone lines and requiring use of a personal identification number (PIN) to execute transactions. You are responsible for keeping your PIN and account information confidential. If we fail to follow reasonable security procedures, we may be liable for losses due to unauthorized or fraudulent telephone or PRO.75998-13 20 other electronic transactions. We are not liable for losses resulting from following telephone or electronic instructions we believe to be genuine. If a loss occurs when we rely on such instructions, you will bear the loss. Dollar Cost Averaging Program. Dollar cost averaging is an investment strategy whereby you purchase fixed dollar amounts of an investment at regular intervals, regardless of price. Under this program a fixed dollar amount is automatically transferred from one of your investment options to one or more of the subaccounts. Transfers from the Fixed Account under the dollar cost averaging program may be restricted. (See APPENDIX I.) Dollar cost averaging neither ensures a profit nor guarantees against loss in a declining market. You should consider your financial ability to continue purchases through periods of low price levels. There is no additional charge for this program. For additional information about this program, contact your local representative or call us at the number listed in “CONTRACT OVERVIEW - Questions: Contacting the Company.” Subaccount reallocations or changes outside of the dollar cost averaging may affect the program. Changes such as fund mergers, substitutions, or closures may also affect the program. WITHDRAWALS Taxes, Fees and Deductions You may withdraw all or a portion of your account value at any time during Amounts withdrawn may be the accumulation phase. subject to one or more of the following: Steps for Making A Withdrawal. To make a withdrawal: • Early Withdrawal Charge • Select the withdrawal amount. You must properly complete a • (see “FEES - Early disbursement form and deliver it to our administrative service center at the Withdrawal Charge”) address listed in “CONTRACT OVERVIEW – Questions: Contacting • Annual Maintenance Fee the Company”: (see “FEES - Annual > Full Withdrawal: You will receive, reduced by any required tax, your Maintenance Fee”) account value, minus any applicable early withdrawal charge, • Redemption Fees (See redemption fees, and annual maintenance fee; or “FEES - Redemption Fees”) > Partial Withdrawal (Percentage or Specified Dollar Amount): You • Tax Penalty (see “TAX CONSIDERATIONS”) will receive, reduced by any required tax, the amount you specify, • Tax Withholding (see subject to the value available in your account. However, the amount “TAX actually withdrawn from your account will be adjusted by any CONSIDERATIONS”) applicable early withdrawal charge and redemption fees. See Appendix I for more information about withdrawals from the To determine which may apply Fixed Account; and to you, refer to the appropriate • Select investment options. If you do not specify, we will withdraw dollars sections of this prospectus, from each investment option in which you have account value in the same contact your local proportion as that value bears to your total account value; and representative or call us at the • Properly complete a disbursement form and send it to the address listed in number listed in “CONTRACT “CONTRACT OVERVIEW-Questions: Contacting the Company.” OVERVIEW - Questions: Calculation of Your Withdrawal. We determine your account value every Contacting the Company.” normal business day after the close of the New York Stock Exchange (normally at 4:00 p.m. Eastern Time). We pay withdrawal amounts based on your account value as of the next valuation after we receive a request for withdrawal in good order at the address listed in “CONTRACT OVERVIEW-Questions: Contacting the Company.” Delivery of Payment. Payments for withdrawal requests will be made in accordance with SEC requirements. Normally, your withdrawal amount will be sent no later than seven calendar days following our receipt of your properly completed disbursement form in good order. PRO.75998-13 21 Reinvesting a Full Withdrawal. Within 30 days after a full withdrawal, if allowed by law and the contract, you may elect to reinvest all or a portion of the withdrawal. We must receive any reinvested amounts within 60 days of the withdrawal. We reserve the right, however, to accept a reinvestment election received more than 30 days after the withdrawal and accept proceeds received more than 60 days after the withdrawal. We will credit your account for the amount reinvested based upon the subaccount values next computed following our receipt of your request and the amount to be reinvested. We will credit the amount reinvested proportionally for annual maintenance fees and for early withdrawal charges imposed at the time of withdrawal. We will deduct from the amount reinvested any annual maintenance fee which fell due after the withdrawal and before the reinvestment. We will reinvest in the same investment options and proportions in place at the time of withdrawal. SYSTEMATIC DISTRIBUTION OPTIONS Features of a Systematic Distribution Option These options may be exercised at any time during the accumulation phase A systematic distribution of the contract. option allows you to receive regular payments from your The following systematic distribution options may be available: contract, without moving into • SWO - Systematic Withdrawal Option. SWO is a series of automatic the income phase. By partial withdrawals from your account based on a payment method you remaining in the accumulation select. Consider this option if you would like a periodic income while phase, you retain certain rights retaining investment flexibility for amounts accumulated in the and investment flexibility not account.; and available during the income • Other Systematic Distribution Options. We may add additional phase. Because the account systematic distribution options from time to time. You may obtain remains in the accumulation additional information relating to any of the systematic distribution phase, all accumulation phase options from your local representative or by calling us at the number charges continue to apply. listed in “CONTRACT OVERVIEW - Questions: Contacting the Company.” Systematic Distribution Option Availability. If allowed by applicable law, we may discontinue the availability of one or more of the systematic distribution options for new elections at any time, and/or to change the terms of future elections. Eligibility for a Systematic Distribution Option. To determine if you meet the age and account value criteria and to assess terms and conditions that may apply, contact your local representative or the Company at the number listed in “CONTRACT OVERVIEW - Questions: Contacting the Company.” Terminating a Systematic Distribution Option. You may revoke a systematic distribution option at any time by submitting a written request to the address listed in “CONTRACT OVERVIEW-Questions: Contacting the Company.” Once you revoke an option, you may not elect it again, until the next calendar year, nor may you elect any other systematic distribution option that may be available, unless you are allowed under the Internal Revenue Code of 1986, as amended (Tax Code). Charges and Taxation. When you elect a systematic distribution option, your account value remains in the accumulation phase and subject to the charges and deductions described in the “FEES” and “FEE TABLE” sections. Taking a withdrawal under a systematic distribution option may have tax consequences. See “TAX CONSIDERATIONS.” PRO.75998-13 22 DEATH BENEFIT This section provides During the Accumulation Phase information about the death benefit during the Who Receives the Death Benefit? If you would like certain individuals or accumulation phase. For death entities to receive a death benefit when it becomes payable, you may name benefit information applicable them as your beneficiaries. If you die and no beneficiary exists, the death to the income phase, see benefit will be paid in a lump sum to your estate. “INCOME PHASE.” Designating Your Beneficiary. You may designate a beneficiary on your application or by contacting your local representative or us as indicated in Terms to Understand: • Annuitant(s): The “CONTRACT OVERVIEW - Questions: Contacting the Company.” person(s) on whose life When is a Death Benefit Payable? During the accumulation phase a death (lives) or life benefit is payable when you, the contract holder, die. expectancy(ies) the income phase payments are based. Death Benefit Amount. The death benefit will equal your account value as • Beneficiary(ies ): The of the next time we value your account after the date on which we receive person(s) or entity(ies) proof of death and a payment request in a form acceptable to us. In addition entitled to receive death to this amount, some states require we pay interest on fixed interest options, benefit proceeds under the calculated from date of death at a rate specified by law. contract . • Claim Date: The date proof Death Benefit - Methods of Payment of death and the beneficiary’s right to receive (For payment options during the income phase, see “INCOME PHASE.” ) the death benefit and election of a death benefit If you die during the accumulation phase of your contract, the following payment option are received payment options are available to your beneficiary, if allowed by the Tax in good order at our Code: administrative service > Lump-sum payment; or center. Please contact our > Payment in accordance with any of the available income phase administrative service center payment plans. See “INCOME PHASE - Payment Plans.” to learn what information is required for a request for Payment of Death Benefit or Proceeds payment of the death benefit to be in good order. Subject to the conditions and requirements of state law, full payment of • Contingent the death benefit or proceeds (“Proceeds”) to a beneficiary may be made Beneficiary(ies ): The either into an interest bearing retained asset account that is backed by our person(s) or entity(ies) general account or by check. For additional information about the payment entitled to receive death options available to you, please refer to your claim forms or contact us at the benefit proceeds under the address shown in “ CONTRACT OVERVIEW – Questions: Contacting the contract . Company. ” Beneficiaries should carefully review all settlement and payment options available under the contract and are encouraged to consult with a financial professional or tax adviser before choosing a settlement or payment option. The Retained Asset Account. The retained asset account, known as the ING Personal Transition Account, is an interest bearing account backed by our general account. The retai ned asset account is not guaranteed by the Federal Deposit Insurance Corporation (“FDIC”). Beneficiaries that receive their payment through the retained asset account may access the entire Proceeds in the account at any time without penalty through a draftbook feature. The Company seeks to earn a profit on the account, and interest credited on the account may vary from time to time but will not be less than the minimum rate stated in the supplemental contract delivered to the beneficiary together with the paperwork to make a claim to the Proceeds. Interest earned on the Proceeds in the account may be less than could be earned if the Proceeds were invested outside of the account. Likewise, interest credited on the Proceeds in the account may be less than under other settlement or payment options available through the contract. PRO.75998-13 23 The following options are also available, however, the Tax Code limits how long the death benefit proceeds may be left in these options: • Leave the account value invested in the contract; or • Leave the account value on deposit in the Company’s general account, and receive monthly, quarterly, semi- annual or annual interest payments at the interest rate then being credited on such deposits. Your beneficiary can withdraw the balance on deposit at any time or request to receive payment in accordance with any of the available income phase payment plans. See “INCOME PHASE - Payment Plans.” Steps Required for Death Benefits to be Paid to Your Beneficiary: • You must have designated a beneficiary(ies) for your contract; • Your beneficiary or someone on their behalf must provide us with proof of your death acceptable to us; and • Your beneficiary must elect one of the payment options available under the contract. We will not pay any death proceeds until the beneficiary elects a method of payment. Prior to the election of a payment method by the beneficiary, the account value will remain in the account and continue to be affected by the investment performance of the investment option(s) selected. The beneficiary will have the right to allocate or transfer amounts among available investment options. (Limitations may apply to transfers from the Fixed Account - see Appendix I. ) We will mail payment to the beneficiary within seven calendar days after we receive proof of death and an election of the method of payment acceptable to us. Taxation. In general, payments received by your beneficiary after your death are taxed to the beneficiary in the same manner as if you had received those payments. Additionally, your beneficiary may be subject to tax penalties if he or she does not begin receiving death benefit payments within the time frame required by the Tax Code. See “TAX CONSIDERATIONS.” INCOME PHASE We may have used the During the income phase you stop contributing dollars to your account and following terms in prior start receiving payments from your accumulated account value. prospectuses: • Annuity Phase - Income Initiating Payments. At least 30 days before the date you want to start Phase receiving income phase payments, you must notify us in writing of all of the • Annuity Option - Income following: Phase Payment Option • Payment start date; • Annuity Payment - Income • Income phase payment option (see the payment options table in this Phase Payment section); • Annuitization - Initiating • Payment frequency (i.e. monthly, quarterly, semi-annually or annually); Income Phase Payments • Choice of fixed or variable payments or a combination of fixed and variable payments; and • Selection of an assumed net investment rate (only if variable payments are elected). Your account will continue in the accumulation phase until you properly initiate income phase payments. Once an income phase payment option is selected, it may not be changed. What Affects Payment Amounts? Some of the factors that may affect the amount of your income phase payments include your age, gender, account value, the income phase payment option selected, the number of guaranteed payments (if any) selected, and whether you select fixed, variable or a combination of both fixed and variable payments, and, for variable payments, the assumed net investment rate selected. Fixed Payments. Amounts funding fixed income phase payments will be held in the Company’s general account. The amount of fixed payments does not vary with investment performance over time. Variable Payments. Amounts funding your variable income phase payments will be invested in subaccount(s) you select. Subaccounts available during the accumulation phase may not be available during the income phase. Currently, PRO.75998-13 24 the ING Balanced Portfolio, ING Intermediate Bond Portfolio and ING Growth and Income Portfolio are the only subaccounts available during the income phase. For variable payments, you must also select an assumed net investment rate. Assumed Net Investment Rate. If you select variable income phase payments, you must also select an assumed net investment rate of either 5% or 3.5%. If you select a 5% rate, your first payment will be higher, but subsequent payments will increase only if the investment performance of the subaccounts you selected is greater than 5% annually, after deduction of fees. Payment amounts will decline if the investment performance is less than 5%, after deduction of fees. If you select a 3.5% rate, your first income phase payment will be lower and subsequent payments will increase more rapidly or decline more slowly depending upon changes to the net investment performance of the subaccounts you selected. For more information about selecting an assumed net investment rate, call us for a copy of the SAI. See “CONTRACT OVERVIEW - Questions: Contacting the Company.” Minimum Payment Amounts. The income phase payment option you select must result in: • A first income phase payment of at least $20; or • Total yearly income phase payments of at least $100. If your account value is too low to meet these minimum payment amounts you will receive one lump-sum payment. Restrictions on Start Dates and the Duration of Payments. When income phase payments start, the age of the annuitant plus the number of years for which payments are guaranteed may not exceed 95. Income phase payments will not begin until you have selected an income phase payment option. Failure to select an income phase payment option may have adverse tax consequences. You should consult with a qualified tax adviser if you are considering this course of action. Charges Deducted . When you select an income payment phase option (one of the options listed in the tables immediately below), a mortality and expense risk charge, consisting of a daily deduction of 1.25% on an annual basis, will be deducted from amounts held in the subaccounts. This charge compensates us for mortality and expense risks we assume under variable income phase payout options and is applicable to all variable income phase payout options, including variable nonlifetime options under which we do not assume mortality risk. In this situation, this charge will be used to cover expenses. Although we expect to make a profit from this fee, we do not always do so. For variable options under which we do not assume a mortality risk, we may make a larger profit than under other options. We may also deduct a daily administrative charge of 0.25% annually from amounts held in the subaccounts. Death Benefit During the Income Phase. The death benefits that may be available to a beneficiary are outlined in the income phase payment option table below. If a lump-sum payment is due as a death benefit, we will make payment within seven calendar days after we receive proof of death acceptable to us and the request for payment in good order at the address listed in “CONTRACT OVERVIEW-Questions: Contacting the Company.” If the continuing income phase payments are elected, the beneficiary may not elect to receive a lump-sum at a future date unless the income phase payment option specifically allows a withdrawal right. We will calculate the value of any death benefit at the next valuation after we receive proof of death and a request for payment. Such value will be reduced by any payments we made after the date of death. Payment of Death Benefit or Proceeds. Subject to the conditions and requirements of state law, full payment of the death benefit or proceeds (“Proceeds”) to a beneficiary may be made either into an interest bearing retained asset account that is backed by our general account or by check. For additional information about the payment options available to you, please refer to your claim forms or contact us at the address shown in “ CONTRACT OVERVIEW – Questions: Contacting the Company. ” Beneficiaries should carefully review all settlement and payment options available under the contract and are encouraged to consult with a financial professional or tax adviser before choosing a settlement or payment option. See “DEATH BENEFIT – The Retained Asset Account” for more information about the retained asset account. Partial Entry into the Income Phase. You may elect an income phase payment option for a portion of your account dollars, while leaving the remaining portion invested in the accumulation phase. Consult a tax adviser before electing this option. The same or a different income phase payment option may be selected for the portion left invested in the accumulation phase. See TAX CONSIDERATIONS – Taxation of Income Phase Annuity Payments. PRO.75998-13 25 Taxation. To avoid certain tax penalties, you or your beneficiary must meet the distribution rules imposed by the Tax Code. Additionally, when selecting an income phase payment option, the Tax Code requires that your expected payments will not exceed certain durations. See “TAX CONSIDERATIONS” for additional information. Income Phase Payment Options The following table lists the income phase payment options and accompanying death benefits available during the income phase. We may offer additional income phase payment options under the contract from time to time. Once income phase payments begin, the income phase payment option selected may not be changed. Terms to understand: •Annuitant(s): The person(s) on whose life expectancy(ies) the income phase payments are based; and •Beneficiary(ies): The person(s) or entity(ies) entitled to receive a death benefit under the contract. Lifetime Income Phase Payment Options Length of Payments: For as long as the annuitant lives. It is possible that only one payment will be Life Income made if the annuitant dies prior to the second payment’s due date. Death Benefit - None: All payments end upon the annuitant’s death. Length of Payments: For as long as the annuitant lives, with payments guaranteed for your choice of 5, 10, 15 or 20 years or as otherwise specified in the contract. Life Income - Death Benefit - Payment to the Beneficiary: If the annuitant dies before we have made all the Guaranteed guaranteed payments, we will continue to pay the beneficiary the remaining guaranteed payments Payments* unless the beneficiary elects to receive a lump-sum payment equal to the present value of the remaining guaranteed payments. Length of Payments: For as long as either annuitant lives. It is possible that only one payment will be made if both annuitants die before the second payment’s due date. Continuing Payments: Life Income - Two • When you select this option you choose for 100%, 66 2/3% or 50% of the payment to continue to Lives the surviving annuitant after the first death; or • 100% of the payment to continue to the annuitant on the second annuitant’s death, and 50% of the payment will continue to the second annuitant on the annuitant’s death. Death Benefit - None: All payments end upon the death of both annuitants. Length of Payments: For as long as either annuitant lives, with payments guaranteed for a minimum of 120 months. Life Income - Two Continuing Payments: 100% of the payment will continue to the surviving annuitant after the first Lives with death. Guaranteed Death Benefit - Payment to the Beneficiary: If both annuitants die before the guaranteed Payments* payments have all been paid, we will continue to pay the beneficiary the remaining guaranteed payments, unless the beneficiary elects to receive a lump-sum payment equal to the present value of the remaining guaranteed payments. Nonlifetime Income Phase Payment Options Length of Payment: You may select payments for 3-30 years. In certain cases a lump-sum payment may be requested at any time. (see below) Nonlifetime- Death Benefit - Payment to the Beneficiary: If the annuitant dies before we make all the Guaranteed guaranteed payments, we will continue to pay the beneficiary the remaining guaranteed payments, Payments* unless the beneficiary elects to receive a lump-sum payment equal to the present value of the remaining guaranteed payments. *Guaranteed period payments may not extend beyond the shorter of your life expectancy or until your age 95. Lump-Sum Payment: If the Nonlifetime - Guaranteed Payments option is elected with variable payments, you may request at any time that all or a portion of the present value of the remaining payments be paid in one lump sum. Any such lump-sum payment will be treated as a withdrawal during the accumulation phase and if the election is made during the early withdrawal charge period we will charge the applicable early withdrawal charge. If the early withdrawal charge is based on completed purchase payment periods, each year that passes after income payments have begun is treated as a completed purchase payment period even though no additional purchase payments have been made. See “FEES - Early Withdrawal Charge.” We will send lump-sum payments within seven calendar days after we receive the request for payment in good order at the address listed in “CONTRACT OVERVIEW- Questions: Contacting the Company.” PRO.75998-13 26 Calculation of Lump-Sum Payments: If a lump-sum payment is available under the income phase payment options above, the rate used to calculate the present value for the remaining guaranteed payments is the same rate we used to calculate the income phase payments (i.e. the actual fixed rate used for the fixed payments or the 3.5% or 5% assumed net investment rate used for variable payments). TAX CONSIDERATIONS In this Section: Introduction The contract described in this prospectus is designed to be treated as an · Introduction; annuity for U.S. federal income tax purposes. This section discusses our · Taxation of Nonqualified understanding of current federal income tax laws affecting the contract. The U.S. federal income tax treatment of the contract is complex and sometimes Contracts; uncertain. You should keep the following in mind when reading this section: · Your tax position (or the tax position of the designated beneficiary, as · Possible Changes in applicable) may influence the federal taxation of amounts held or paid out Taxation; and under the contract; · Tax laws change. It is possible that a change in the future could affect · Taxation of the Company. contracts issued in the past, including the contract described in this prospectus; When consulting a qualified · This section addresses some, but not all, applicable federal income tax tax adviser, be certain that he or she has expertise in the Tax rules and does not discuss federal estate and gift tax implications, state Code sections applicable to and local taxes or any other tax provisions; and your tax concerns. · No assurance can be given that the IRS would not assert, or that a court would not sustain, a position contrary to any of those set forth below. We do not intend this information to be tax advice. No attempt is made to provide more than a general summary of information, and the Tax Code may contain other restrictions and conditions that are not included in this summary. You should consult with a qualified tax adviser for advice about the effect of federal income tax laws, state tax laws or any other tax laws affecting the contract or any transactions involving the contract. Nonqualified Contracts. The contracts described in this prospectus may be purchased on a non-tax qualified basis (“nonqualified contracts”). Nonqualified contracts are not related to retirement plans that receive special income tax treatment under the Tax Code. Rather, they are purchased with after- tax contributions and are purchased to save money for retirement in exchange for with the right to receive annuity payments for either a specified period of time or over a lifetime. Taxation of Nonqualified Contracts Taxation of Gains Prior to Distribution. General. Tax Code section 72 governs the general federal income taxation of annuity contracts in general. We believe that if the contract owner is a natural person (in other words, an individual), the contract owner will generally not be taxed on increases in the value of his or her nonqualified contract until a distribution occurs or until income phase annuity payments begin. This assumes that the contract will qualify as an annuity contract for federal income tax purposes. For these purposes, the agreement to assign or pledge any portion of the contract’s account value generally will be treated as a distribution. In order to be eligible to receive deferral of taxation on increases in the account value, each of the following requirements must be satisfied: · Diversification. Tax Code section 817(h) requires that in a nonqualified contract the investments of the funds be “adequately diversified” in accordance with Treasury Regulations in order for the contract to qualify as an annuity contract under federal tax law. The separate account, through the funds, intends to comply with the diversification requirements prescribed by Tax Code section 817(h) and by the Treasury in Reg. Sec. 1.817-5, which affects how the funds’ assets may be invested. If it is determined, however, that your contract does not satisfy the applicable diversification requirements and rulings because a subaccount’s corresponding fund fails to be adequately PRO.75998-13 27 diversified for whatever reason, we will take appropriate steps to bring your contract into compliance with such regulations and rulings, and we reserve the right to modify your contract as necessary to do so; · Investor Control. Although earnings under nonqualified contracts generally are not taxed until withdrawn, the Internal Revenue Service (“IRS”) has stated in published rulings that a variable contract owner will be considered the owner of separate account assets if the contract owner possesses incidents of investment control over such assets. In these circumstances, income and gains from the separate account assets would be currently includible in the variable contract owner’s gross income. Future guidance regarding the extent to which contract owners could direct their investments among subaccounts without being treated as owners of the underlying assets of the separate account may adversely affect the tax treatment of existing contracts, such as the contract described in this prospectus. The Company therefore reserves the right to modify the contracts as necessary to attempt to prevent the contract holder from being considered the federal tax owner of a pro rata share of the assets of the separate account; · Required Distributions. In order to be treated as an annuity contract for federal income tax purposes, the Tax Code requires any nonqualified contract to contain certain provisions specifying how your interest in the contract will be distributed in the event of your death. The nonqualified contracts contain provisions that are intended to comply with these Tax Code requirements, although no regulations interpreting these requirements have yet been issued. When such requirements are clarified by regulation or otherwise, we intend to review such distribution provisions and modify them if necessary to assure that they comply with the applicable requirements; · Non-Natural Holders of a Nonqualified-Qualified Contract. If the contract owner of a nonqualified contract is not a natural person, the contract generally is not treated as an annuity for federal income tax purposes and any such the income on such contract for the applicable taxable year is currently taxable as ordinary income. Income on the contract during the taxable year is equal to any increase in the account contract value over the “investment in the contract” (generally, the purchase payments or other consideration you paid for the contract, less any nontaxable withdrawals) during the taxable year. There are some exceptions to this rule, and a non-natural person considering an investment in the contract should consult with a qualified its tax adviser prior to purchasing the contract. When the contract owner is not a natural person and the primary annuitant dies, the same rules apply on the death of the primary annuitant as outlined above for the death of a contract owner. When the contract owner is a non-natural person, a change in the annuitant is treated as the death of the contract owner; and < · Delayed Income Phase Annuity Starting Date. If the contract’s income phase annuity starting date occurs (or is scheduled to occur) at a time when the annuitant has reached, or will have reached, an advanced age (e.g., after age 95), it is possible that the contract would not be treated as an annuity for federal income tax purposes. In that event, the income and gains under such the contract could be currently includible in your income. Taxation of Distributions General. When a withdrawal from a nonqualified contract occurs, the amount received will be treated as ordinary income subject to federal income tax up to an amount equal to the excess (if any) of the contract value (unreduced by the amount of any early withdrawal surrender charge) immediately before the distribution over the contract owner’s investment in the contract at such that time. Investment in the contract is generally equal to the amount of all purchase payments to the contract, plus amounts previously included in your taxable gross income as the result of certain loans, assignments or gifts, less the aggregate amount of non-taxable distributions previously made. In the case of a surrender under a nonqualified contract, the amount received generally will be taxable only to the extent it exceeds the contract owner’s investment in the contract (cost basis). 10% Penalty Tax. A distribution from a nonqualified contract may be subject to a federal tax penalty equal to 10% of the amount treated as income. In general, however, there is no penalty on distributions: · Made on or after the taxpayer reaches age 59½; · Made on or after the death of a contract owner (the annuitant if the contract owner is a non-natural person); · Attributable to the taxpayer’s becoming disabled as defined in the Tax Code; · Made as part of a series of substantially equal periodic payments (at least annually) over your life or life expectancy or the joint lives or joint life expectancies of you and your designated beneficiary; or · The distribution is allocable to investment in the contract before August 14, 1982. The 10% penalty does not apply to distributions from an immediate annuity as defined in the Tax Code. Other exceptions may be applicable under certain circumstances and special rules may be applicable in connection with the exceptions enumerated above. A tax adviser should be consulted with regard to exceptions from the penalty tax. PRO.75998-13 28 Tax-Free Exchanges. Section 1035 of the Tax Code permits the exchange of a life insurance, endowment or annuity contract for an annuity contract on a tax-free basis. In such instance, the “investment in the contract” in the old contract will carry over to the new contract. You should consult with your tax advisor regarding procedures for making section 1035 exchanges. If your contract is purchased through a tax-free exchange of a life insurance, endowment or annuity contract that was purchased prior to August 14, 1982, then any distributions other than annuity payments will be treated, for tax purposes, as coming: · First, from any remaining “investment in the contract” made prior to August 14, 1982 and exchanged into the contract; · Next, from any “income on the contract” attributable to the investment made prior to August 14, 1982; · Then, from any remaining “income on the contract;” and · Lastly, from any remaining “investment in the contract.” The IRS has concluded that in certain instances, the partial exchange of a portion of one annuity contract for another contract will be tax-free. Pursuant to IRS guidance, receipt of partial withdrawals or, surrenders from either the original contract or the new contract during the 180 day period beginning on the date of the partial exchange may retroactively negate the partial exchange. If the partial exchange is retroactively negated, the partial withdrawal or surrender of the original contract will be treated as a withdrawal, taxable as ordinary income to the extent of gain in the original contract and, if the partial exchange occurred prior to you reaching age 59½ , may be subject to an additional 10% tax penalty. We are not responsible for the manner in which any other insurance company, for tax reporting purposes, or the IRS, with respect to the ultimate tax treatment, recognizes or reports a partial exchange. We strongly advise you to discuss any proposed 1035 exchange or subsequent distribution within 180 days of a partial exchange with your tax advisor prior to proceeding with the transaction. Taxation of Annuity Payments. Although tax consequences may vary depending on the payment option elected under an annuity contract, a portion of each annuity payment is generally not taxed and the remainder is taxed as ordinary income. The non-taxable portion of an annuity payment is generally determined in a manner that is designed to allow you to recover your investment in the contract ratably on a tax-free basis over the expected stream of annuity payments, as determined when annuity payments start. Once your investment in the contract has been fully recovered, however, the full amount of each subsequent annuity payment is subject to tax as ordinary income. On September 27, 2010, President Obama signed into law the Small Business Jobs Act of 2010 which included language that permits the partial annuitization of non-qualified annuities, effective for amounts received in taxable years beginning after December 31, 2010. The provision applies an exclusion ratio to any amount received as an annuity under a portion of an annuity provided that the annuity payments are made for a period of 10 years or more or for life. Please consult your tax adviser before electing a partial annuitization. Death Benefits. Amounts may be distributed from a contract because of your death or the death of the annuitant. Generally, such amounts are includible in the income of the recipient as follows: · If distributed in a lump sum, they are taxed in the same manner as a surrender of the contract, or · If distributed under a payment option, they are taxed in the same way as annuity payments. Special rules may apply to amounts distributed after a Beneficiary has elected to maintain contract value and receive payments. Different distribution requirements apply if your death occurs: · After you begin receiving annuity payments under the contract; or · Before you begin receiving such distributions. If your death occurs after you begin receiving annuity payments, distributions must be made at least as rapidly as under the method in effect at the time of your death. PRO.75998-13 29 If your death occurs before you begin receiving annuity payments, your entire balance must be distributed within five years after the date of your death. For example, if you died on September 1, 2013, your entire balance must be distributed by August 31, 2018. However, if distributions begin within one year of your death, then payments may be made over one of the following timeframes: · Over the life of the designated beneficiary; or · Over a period not extending beyond the life expectancy of the designated beneficiary. If the designated beneficiary is your spouse, the contract may be continued with the surviving spouse as the new contract owner. If the contract owner is a non-natural person and the primary annuitant dies, the same rules apply on the death of the primary annuitant as outlined above for the death of a contract owner. The contract offers a death benefit that may exceed the greater of the purchase payments and the contract value. Certain charges are imposed with respect to the death benefit. It is possible that these charges (or some portion thereof) could be treated for federal tax purposes as a distribution from the contract. Assignments and Other Transfers. A transfer, pledge or assignment of ownership of a nonqualified contract, the selection of certain annuity dates, or the designation of an annuitant or payee other than an owner may result in certain tax consequences to you that are not discussed herein. The assignment, pledge or agreement to assign or pledge any portion of the contract value generally will be treated as a distribution. Anyone contemplating any such transfer, pledge, assignment, or designation or exchange, should consult a tax adviser regarding the potential tax effects of such a transaction. Immediate Annuities. Under section 72 of the Tax Code, an immediate annuity means an annuity: · Which is purchased with a single purchase payment; · With annuity payments starting within one year from the date of purchase; and · Which provides a series of substantially equal periodic payments made annually or more frequently. While this contract is not designed as an immediate annuity, treatment as an immediate annuity would have significance with respect to exceptions from the 10% early withdrawal penalty, to contracts owned by non-natural persons, and for certain exchanges. Multiple Contracts. Tax laws require that all nonqualified deferred annuity contracts that are issued by a company or its affiliates to the same contract owner during any calendar year be treated as one annuity contract for purposes of determining the amount includible in gross income under Tax Code section 72(e). In addition, the Treasury Department has specific authority to issue regulations that prevent the avoidance of Tax Code section 72(e) through the serial purchase of annuity contracts or otherwise. Withholding. We will withhold and remit to the IRS a part of the taxable portion of each distribution made under a contract unless the distributee notifies us at or before the time of the distribution that he or she elects not to have any amounts withheld. Withholding is mandatory, however, if the distributee fails to provide a valid taxpayer identification number or if we are notified by the IRS that the taxpayer identification number we have on file is incorrect. The withholding rates applicable to the taxable portion of periodic annuity payments are the same as the withholding rates generally applicable to payments of wages. In addition, a 10% withholding rate applies to the taxable portion of non- periodic payments. Regardless of whether you elect to have federal income tax withheld, you are still liable for payment of federal income tax on the taxable portion of the payment. Certain states have indicated that state income tax withholding will also apply to payments from the contracts made to residents. Generally, an election out of federal withholding will also be considered an election out of state withholding. In some states, you may elect out of state withholding, even if federal withholding applies. If you need more information concerning a particular state or any required forms, please contact our Customer Contact Center. If you or your designated beneficiary is a non-resident alien, then any withholding is governed by Tax Code section 1441 based on the individual’s citizenship, the country of domicile and treaty status, and we may require additional documentation prior to processing any requested transaction. PRO.75998-13 30 Same-Sex Marriages Pursuant to Section 3 of the federal Defense of Marriage Act (DOMA), same-sex marriages currently are not recognized for purposes of federal law. Therefore, the favorable income-deferral options afforded by federal tax law to an opposite-sex spouse under Tax Code sections 72(s) and 401(a)(9) are currently NOT available to a same-sex spouse. Same-sex spouses who own or are considering the purchase of annuity products that provide benefits based upon status as a spouse should consult a tax advisor. In some states, to the extent that an annuity contract accords to spouses other rights or benefits that are not affected by DOMA, same-sex spouses remain entitled to such rights or benefits to the same extent as any contract holders spouse. Possible Changes in Taxation Although the likelihood of changes in tax legislation, regulation, rulings and other interpretation thereof is uncertain, there is always the possibility that the tax treatment of the contracts could change by legislation or other means. It is also possible that any change could be retroactive (that is, effective before the date of the change). You should consult a qualified tax adviser with respect to legislative developments and their effect on the contract. Taxation of the Company We are taxed as a life insurance company under the Tax Code. The separate account is not a separate entity from us. Therefore, it is not taxed separately as a regulated investment company but is taxed as part of the Company. We automatically apply investment income and capital gains attributable to the separate account to increase reserves under the contracts. Because of this, under existing federal tax law we believe that any such income and gains will not be taxed to the extent that such income and gains are applied to increase reserves under the contracts. In addition, any foreign tax credits attributable to the separate account will be first used to reduce any income taxes imposed on the separate account before being used by the Company. In summary, we do not expect that we will incur any federal income tax liability attributable to the separate account and we do not intend to make any provision for such taxes. However, changes in federal tax laws and/or their interpretation thereof may result in our being taxed on income or gains attributable to the separate account. In this case we may impose a charge against the separate account (with respect to some or all of the contracts) to set aside provisions to pay such taxes. We may deduct this amount from the separate account, including from your contract value invested in the subaccounts. CONTRACT DISTRIBUTION General. The Companys subsidiary, ING Financial Advisers, LLC, serves as the principal underwriter for the contracts. ING Financial Advisers, LLC, a Delaware limited liability company, is registered as a broker-dealer with the SEC. ING Financial Advisers, LLC is also a member of the Financial Industry Regulatory Authority (FINRA) and the Securities Investor Protection Corporation (SIPC). ING Financial Advisers, LLCs principal office is located at One Orange Way, Windsor, Connecticut 06095-4774. We sell the contracts through licensed insurance agents who are registered representatives of broker-dealers that have entered into selling agreements with ING Financial Advisers, LLC. We refer to these broker-dealers as distributors. The following distributors are affiliated with the company and have entered into selling agreements with ING Financial Advisers, LLC or the sale of our variable annuity contracts:  ING Financial Partners, Inc; and  Systematized Benefits Administrators, Inc. Registered representatives of distributors who solicit sales of the contracts typically receive a portion of the compensation paid to the distributor in the form of commissions or other compensation, depending upon the agreement between the distributor and the registered representative. This compensation, as well as other incentives or payments, is not paid directly by contract holders or the separate account, but instead is paid by us through ING Financial Advisers, LLC. We intend to recoup this compensation and sales expenses paid to distributors through fees and charges imposed under the contracts. PRO.75998-13 31 Occasionally, ING Financial Advisers, LLC may enter into arrangements with independent entities to help find broker-dealers or banks interested in distributing the contract or to provide training, marketing and other sales-related functions, or administrative services. We will reimburse such entities for expenses related to and may pay fees to such entities in return for these services. ING Financial Advisers, LLC may also contract with independent third party broker-dealers who will act as wholesalers by assisting us in selecting broker-dealers or banks interested in acting as distributors. These wholesalers may also provide training, marketing and other sales related functions to the distributors and may provide certain administrative services in connection with the contract. ING Financial Advisers, LLC may pay such wholesalers compensation based upon purchase payments to contracts purchased through distributors that they select. ING Financial Advisers, LLC may also designate third parties to provide services in connection with the contracts such as reviewing applications for completeness and compliance with insurance requirements and providing the distributors with approved marketing material, prospectuses or other supplies. These parties may also receive payments for their services based upon purchase payments. ING Financial Advisers, LLC will pay all costs and expenses related to these services. Compensation Arrangements. Registered representatives who offer and sell the contracts may be paid a commission. The maximum percentage amount that may be paid with respect to a given purchase payment is 2.75%. We may also pay asset-based compensation up to 0.10%. In addition, we may pay ongoing annual compensation of up to 40% of the commissions paid during the year in connection with certain premium received during that year, if the registered representative attains a certain threshold of sales of Company contracts. Individual registered representatives may receive all or a portion of compensation paid to their distributor, depending upon the firms practices. Commissions and annual payments, when combined, could exceed 2.75% of total premium payments. To the extent permitted by SEC and FINRA rules and other applicable laws and regulations, we may also pay or allow other promotional incentives or payments in the form of cash payments or other compensation to distributors, which may require the registered representative to attain a certain threshold of sales of Company products. We may also enter into special compensation arrangements with certain distributors based on those firms aggregate or anticipated assets under management, sales of the contracts or other criteria. These arrangements may include commission specials, in which additional commissions may be paid in connection with premium payments received for a limited time period, within the maximum 2.75% commission rate noted above. These special compensation arrangements will not be offered to all distributors, the terms of such arrangements may differ among distributors based on various factors, and may be limited only to ING Financial Partners, Inc. and other distributors affiliated with the Company. Any such compensation payable to a distributor will not result in any additional direct charge to you by us. Some sales personnel may receive various types of non-cash compensation as special sales incentives, including trips, and we may also pay for some sales personnel to attend educational and/or business seminars. Any such compensation will be paid in accordance with SEC and FINRA rules. Management personnel of the Company, and of its affiliated broker-dealers, may receive additional compensation if the overall amount of investments in funds advised by the Company or its affiliates meets certain target levels or increases over time. Compensation for certain management personnel, including sales management personnel, may be enhanced if the overall amount of investments in the contracts and other products issued or advised by the Company or its affiliates increases over time. Certain sales management personnel may also receive compensation that is a specific percentage of the commissions paid to distributors or of purchase payments received under the contracts. In addition to direct cash compensation for sales of contracts described above, through ING Financial Advisers, LLC we may also pay distributors additional compensation or reimbursement of expenses for their efforts in selling contracts to you and other customers. These amounts may include:  Marketing/distribution allowances that may be based on the percentages of purchase payments received, the aggregate commissions paid and/or the aggregate assets held in relation to certain types of designated insurance products issued by the Company and/or its affiliates during the year;  Loans or advances of commissions in anticipation of future receipt of purchase payments (a form of lending to registered representatives). These loans may have advantageous terms, such as reduction or elimination of the interest charged on the loan and/or forgiveness of the principal amount of the loan, which may be conditioned on sales; PRO.75998-13 32 • Education and training allowances to facilitate our attendance at certain educational and training meetings to provide information and training about our products. We also hold training programs from time to time at our own expense; • Sponsorship payments or reimbursements for distributors to use in sales contests and/or meetings for their registered representatives who sell our products. We do not hold contests based solely on sales of this product; • Certain overrides and other benefits that may include cash compensation based on the amount of earned commissions, representative recruiting or other activities that promote the sale of contracts; and • Additional cash or noncash compensation and reimbursements permissible under existing law. This may include, but is not limited to, cash incentives, merchandise, trips, occasional entertainment, meals and tickets to sporting events, client appreciation events, business and educational enhancement items, payment for travel expenses (including meals and lodging) to pre-approved training and education seminars, and payment for advertising and sales campaigns. We pay dealer concessions, wholesaling fees, overrides, bonuses, other allowances and benefits and the costs of all other incentives or training programs from our resources, which include the fees and charges imposed under the contracts. The following is a list of the top 25 distributors that, during 2012, received the most compensation, in the aggregate, from us in connection with the sale of registered variable annuity contracts issued by the Company, ranked by total dollars received: · ING Financial Partners, Inc. · NFP Securities, Inc. · Symetra Investment Services, Inc. · Morgan Keegan and Company, Inc. · LPL Financial Corporation · Securities America, Inc. · American Portfolios Financial Services, Inc. · Cadaret, Grant & Co., Inc. · MetLife Securities, Inc. · Tower Square Securities, Inc. ® · Cetera Financial Group · NIA Securities, L.L.C · Morgan Stanley Smith Barney LLC · RBC Capital Markets, LLC · Lincoln Financial Advisors Corporation · Woodbury Financial Services, Inc. · Financial Telesis Inc./Jhw Financial Services Inc. · National Planning Corporation · Walnut Street Securities, Inc. ® · Merrill Lynch, Pierce, Fenner & Smith Incorporated · PlanMember Securities Corporation · PFS Investments Inc. · Northwestern Mutual Investment Services, LLC · First Allied Securities, Inc. · Royal Alliance Associates, Inc. This is a general discussion of the types and levels of compensation paid by us for the sale of our variable annuity contracts. It is important for you to know that the payment of volume or sales-based compensation to a distributor or registered representative may provide that registered representative a financial incentive to promote our contracts and/or services over those of another Company, and may also provide a financial incentive to promote one of our contracts over another. Third Party Compensation Arrangements. Please be aware that: • The Company may seek to promote itself and the contracts by sponsoring or contributing to events sponsored by various associations, professional organizations and labor organizations; and • The Company may make payments to associations and organizations, including labor organizations, which endorse or otherwise recommend the contracts to their membership. If an endorsement is a factor in your contract purchasing decision, more information on the payment arrangement, if any, is available upon your request. PRO.75998-13 33 OTHER TOPICS Anti-Money Laundering In order to protect against the possible misuse of our products in money laundering or terrorist financing, we have adopted an anti-money laundering program satisfying the requirements of the USA PATRIOT Act and other current anti-money laundering laws. Among other things, this program requires us, our agents and customers to comply with certain procedures and standards that will allow us to verify the identity of the sponsoring organization and that contributions and loan repayments are not derived from improper sources. Under our anti-money laundering program, we may require customers, and/or beneficiaries to provide sufficient evidence of identification, and we reserve the right to verify any information provided to us by accessing information databases maintained internally or by outside firms. We may also refuse to accept certain forms of payments or loan repayments (travelers cheques, cashier's checks, bank drafts, bank checks and treasurer's checks, for example) or restrict the amount of certain forms of payments or loan repayments (money orders totaling more than $5,000, for example). In addition, we may require information as to why a particular form of payment was used (third party checks, for example) and the source of the funds of such payment in order to determine whether or not we will accept it. Use of an unacceptable form of payment may result in us returning the payment to you. Applicable laws designed to prevent terrorist financing and money laundering might, in certain circumstances, require us to block certain transactions until authorization is received from the appropriate regulator. We may also be required to provide additional information about you and your policy to government regulators. Our anti-money laundering program is subject to change without notice to take account of changes in applicable laws or regulations and our ongoing assessment of our exposure to illegal activity. Payment Delay or Suspension We reserve the right to suspend or postpone the date of any payment of benefits or values under any one of the following circumstances: · On any valuation date when the New York Stock Exchange is closed (except customary weekend and holiday closings) or when trading on the New York Stock Exchange is restricted; · When an emergency exists as determined by the SEC so that disposal of the securities held in the subaccounts is not reasonably practicable or it is not reasonably practicable to fairly determine the value of the subaccounts assets; or · During any other periods the SEC may by order permit for the protection of investors. The conditions under which restricted trading or an emergency exists shall be determined by the rules and regulations of the SEC. Performance Reporting We may advertise different types of historical performance for the subaccounts including: · Standardized average annual total returns; and · Non-standardized average annual total returns. We may also advertise certain ratings, rankings or other information related to the Company, the subaccounts or the funds. PRO.75998-13 34 Standardized Average Annual Total Returns. We calculate standardized average annual total returns according to a formula prescribed by the SEC. This shows the percentage return applicable to $1,000 invested in the subaccounts over the most recent month-end, one, five and ten-year periods. If the investment option was not available for the full period, we give a history from the date money was first received in that option under the separate account or from the date the fund was first available under the separate account. As an alternative to providing the most recent month-end performance, we may provide a phone number, website or both where these returns may be obtained. Standardized average annual total returns reflect deduction of all recurring charges during each period (i.e. mortality and expense risk charges, annual maintenance fees, administrative expense charges, if any, and any applicable early withdrawal charges). Non-Standardized Average Annual Total Returns. We calculate non-standardized average annual total returns in a similar manner as that stated above, except we may include returns that do not reflect the deduction of any applicable early withdrawal charge. Some non-standardized returns may also exclude the effect of an annual maintenance fee. If we reflected these charges in the calculation it would decrease the level of performance reflected by the calculation. Non-standardized returns may include performance from the fund’s inception date, if that date is earlier than the one we use for standardized returns. Contract Modification We may change the contract as required by federal or state law or as otherwise permitted in the contract. Certain changes will require the approval of appropriate state or federal regulatory authorities. Transfer of Ownership: Assignment We will accept assignments or transfers of ownership where such assignments are not prohibited, with proper notification. The date of any such assignment or transfer of ownership will be the date we receive the notification at the address listed in “CONTRACT OVERVIEW-Questions: Contacting the Company.” An assignment or transfer of ownership may have tax consequences and you should consult with a tax adviser before assigning or transferring ownership of the contract. An assignment of a contract will only be binding on the Company if it is made in writing and sent to us at the address listed in “CONTRACT OVERVIEW-Questions: Contacting the Company.” We will use reasonable procedures to confirm that the assignment is authentic, including verification of signature. If we fail to follow our own procedures, we will be liable for any losses to you directly resulting from such failure. Otherwise, we are not responsible for the validity of any assignment. Your rights and the interest of the annuitant and any beneficiary will be subject to the rights of any assignee we have on our records. Legal Proceedings We are not aware of any pending legal proceedings that are likely to have a material adverse effect upon the Company’s ability to meet its obligations under the contract, ING Financial Advisers, LLC ability to distribute the contract or upon the separate account. · Litigation. Notwithstanding the foregoing, the Company and/or ING Financial Advisers, LLC, is a defendant in a number of litigation matters arising from the conduct of its business, both in the ordinary course and otherwise. In some of these matters, claimants seek to recover very large or indeterminate amounts, including compensatory, punitive, treble and exemplary damages. Certain claims are asserted as class actions. Modern pleading practice in the U.S. permits considerable variation in the assertion of monetary damages and other relief. The variability in pleading requirements and past experience demonstrates that the monetary and other relief that may be requested in a lawsuit or claim oftentimes bears little relevance to the merits or potential value of a claim. Due to the uncertainties of litigation, the outcome of a litigation matter and the amount or range of potential loss is difficult to forecast and a determination of potential losses requires significant management judgment. PRO.75998-13 35 · Regulatory Matters. As with other financial services companies, the Company and its affiliates, including ING Financial Advisers, LLC, periodically receive informal and formal requests for information from various state and federal governmental agencies and self-regulatory organizations in connection with inquiries and investigations of the products and practices of the Company or the financial services industry. It is the practice of the Company to cooperate fully in these matters. Regulatory investigations, exams, inquiries and audits could result in regulatory action against the Company or subject the Company to settlement payments, fines, penalties and other financial consequences, as well as changes to the Company’s policies and procedures. It is not possible to predict the ultimate outcome for all pending litigation and regulatory matters and given the large and indeterminate amounts sought and the inherent unpredictability of such matters, it is possible that an adverse outcome in certain litigation or regulatory matters could, from time to time, have a material adverse effect upon the Company's results of operations or cash flows in a particular quarterly or annual period. CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION The Statement of Additional Information (SAI) contains more specific information on the separate account and the contract, as well as the financial statements of the separate account and the Company. The following is a list of the contents of the SAI: • General Information and History 2 • Variable Annuity Account B 2 • Offering and Purchase of Contract 3 • Income Phase Payments 3 • Sales Material and Advertising 4 • Experts 5 • Financial Statements of the Separate Account S-1 • Consolidated Financial Statements of ING Life Insurance and Annuity Company C-1 You may request an SAI by calling the Company at the number listed in “CONTRACT OVERVIEW - Questions: Contacting the Company.” PRO.75998-13 36 APPENDIX I FIXED ACCOUNT The Fixed Account is an investment option available during the accumulation phase of the contract. Additional information about this option may be found in the contract. Amounts allocated to the Fixed Account are held in the Company’s general account, which supports insurance and annuity obligations. General Disclosure. · Interests in the Fixed Account have not been registered with the SEC in reliance on exemptions under the Securities Act of 1933, as amended. · Disclosure in this prospectus regarding the Fixed Account may be subject to certain generally applicable provisions of the federal securities laws relating to the accuracy and completeness of the statements. · The SEC has not reviewed disclosure in this Appendix regarding the Fixed Account. Interest Rates. · The Fixed Account guarantees that amounts allocated to this option will earn the minimum interest rate specified in the contract. We may credit a higher interest rate from time to time, but the rate we credit will never fall below the guaranteed minimum specified in the contract. Amounts applied to the Fixed Account will earn the interest rate in effect at the time money is applied. Amounts in the Fixed Account will receive a compound interest rate as credited by us. The rate we quote is an annual effective yield. Among other factors, the safety of the interest rate guarantee depends upon the claims-paying ability of the Company. · Our determination of credited interest rates reflects a number of factors, including mortality and expense risks, interest rate guarantees, the investment income earned on invested assets and the amortization of any capital gains and/or losses realized on the sale of invested assets. Under this option, we assume the risk of investment gain or loss by guaranteeing the amounts you allocate to this option and promising a minimum interest rate and income phase payment. Withdrawals. Except for contracts issued in the state of New York, withdrawals from the Fixed Account over $250,000 (for contracts issued prior to 1988) or $500,000 (for contracts issued after 1988) will be paid pursuant to a five year schedule. See your contract for details. Under certain emergency conditions, some contracts allow us to defer payment of any withdrawal for period of up to 6 months or as provided by applicable federal or state law. Charges. We do not make deductions from amounts in the Fixed Account to cover mortality and expense risks. We consider these risks when determining the credited rate. If you make a withdrawal from amounts in the Fixed Account, an early withdrawal charge may apply. See “Fees.” Transfers. During the accumulation phase, you may transfer account dollars from the Fixed Account to any other available investment option once during each calendar year. We may vary the dollar amount that you are allowed to transfer, but it will never be less than 10% of your account value held in the Fixed Account. By notifying us at the address listed in “CONTRACT OVERVIEW-Questions: Contacting the Company” at least 30 days before income payments begin you may elect to have amounts transferred to one or more of the funds available during the income phase to provide variable payments. PRO.75998-13 37 APPENDIX II DESCRIPTION OF UNDERLYING FUNDS New Fund Name Former Fund Name ING Invesco Equity and Income Portfolio ING Invesco Van Kampen Equity and Income Portfolio The investment results of the mutual funds (funds) are likely to differ significantly and there is no assurance that any of the funds will achieve their respective investment objectives. You should consider the investment objectives, risks and charges, and expenses of the funds carefully before investing. Please refer to the fund prospectuses for additional information. Shares of the funds will rise and fall in value and you could lose money by investing in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all funds are diversified, as defined under the Investment Company Act of 1940. Fund prospectuses may be obtained free of charge at the address and telephone number listed in “Contract Overview – Questions: Contacting the Company,” by accessing the SEC’s web site or by contacting the SEC Public Reference Branch. If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. Certain funds offered under the contracts have investment objectives and policies similar to other funds managed by the fund’s investment adviser. The investment results of a fund may be higher or lower than those of other funds managed by the same adviser. There is no assurance and no representation is made that the investment results of any fund will be comparable to those of another fund managed by the same investment adviser. For the share class of each fund offered through your contract, please see the cover page. Fund Name Investment Adviser/Subadviser Investment Objective(s) Seeks long-term capital appreciation. Fidelity ® VIP Contrafund ® Portfolio Investment Adviser: Fidelity Management & Research Company (“FMR”) Subadvisers: FMR Co., Inc. (“FMRC”) and other investment advisers Fidelity ® VIP Equity-Income Portfolio Seeks reasonable income. Also considers the potential for capital appreciation. Seeks to achieve a yield which Investment Adviser: Fidelity Management & exceeds the composite yield on the securities comprising Research Company (“FMR”) the S& P 500 Ò Index. Subadvisers: FMR CO., Inc. (“FMRC”) and other investment advisers Fidelity ® VIP Growth Portfolio Seeks to achieve capital appreciation. Investment Adviser: Fidelity Management & Research Company (“FMR”) Subadvisers: FMR Co., Inc. (“FMRC”) and other investment advisers PRO.75998-13 38 Fund Name Investment Adviser/Subadviser Investment Objective(s) Fidelity ® VIP Overseas Portfolio Seeks long-term growth of capital Investment Adviser: Fidelity Management & Research Company (“FMR”) Subadvisers: FMR Co., Inc. (“FMRC”) and other investment advisers ING Balanced Portfolio Seeks total return consisting of capital appreciation (both realized and unrealized) and current income; the Investment Adviser: ING Investments, LLC secondary investment objective is long-term capital appreciation. Subadviser: ING Investment Management Co. LLC ING BlackRock Large Cap Growth Portfolio Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: BlackRock Investment Management, LLC ING Global Bond Portfolio Seeks to maximize total return through a combination of current income and capital appreciation. Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. LLC ING Growth and Income Portfolio Seeks to maximize total return through investments in a diversified portfolio of common stocks and securities Investment Adviser: ING Investments, LLC convertible into common stocks. It is anticipated that capital appreciation and investment income will both be Subadviser: ING Investment Management Co. LLC major factors in achieving total return. ING Intermediate Bond Portfolio Seeks to maximize total return consistent with reasonable risk. The Portfolio seeks its objective through Investment Adviser: ING Investments, LLC investments in a diversified portfolio consisting primarily of debt securities. It is anticipated that capital Subadviser: ING Investment Management Co. LLC appreciation and investment income will both be major factors in achieving total return. PRO.75998-13 39 Fund Name Investment Adviser/Subadviser Investment Objective(s) ING International Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital Investment Adviser: ING Investments, LLC appreciation and income) of a widely accepted international index. Subadviser: ING Investment Management Co. LLC ING Invesco Equity and Income Portfolio Seeks total return, consisting of long-term capital appreciation and current income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. ING Large Cap Growth Portfolio Seeks long-term capital growth. Investment Adviser: Directed Services LLC Subadviser : ING Investment Management Co. LLC ING MidCap Opportunities Portfolio Seeks long-term capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. LLC ING Money Market Portfolio * Seeks to provide high current return, consistent with preservation of capital and liquidity, through investment Investment Adviser: ING Investments, LLC in high-quality money market instruments while maintaining a stable share price of $1.00. Subadviser : ING Investment Management Co. LLC *There is no guarantee that the ING Money Market Portfolio subaccount will have a positive or level return. ING Oppenheimer Global Portfolio Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: OppenheimerFunds, Inc. ING Russell TM Large Cap Growth Index Portfolio Seeks investment results (before fees and expenses) that correspond to the total return (which includes capital Investment Adviser: ING Investments, LLC appreciation and income) of the Russell Top 200 ® Growth Index. Subadviser: ING Investment Management Co. LLC ING Strategic Allocation Conservative Portfolio Seeks to provide total return (i.e., income and capital growth, both realized and unrealized) consistent with Investment Adviser: ING Investments, LLC preservation of capital. Subadviser: ING Investment Management Co. LLC PRO.75998-13 40 Fund Name Investment Adviser/Subadviser Investment Objective(s) ING Strategic Allocation Growth Portfolio Seeks to provide capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. LLC ING Strategic Allocation Moderate Portfolio Seeks to provide total return (i.e., income and capital appreciation, both realized and unrealized). Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. LLC ING T. Rowe Price Diversified Mid Cap Growth Seeks long-term capital appreciation. Portfolio Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price Growth Equity Portfolio Seeks long-term capital growth, and secondarily, increasing dividend income. Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. ING Templeton Foreign Equity Portfolio Seeks long-term capital growth Investment Adviser: Directed Services LLC Subadviser: Templeton Investment Counsel, LLC PRO.75998-13 41 APPENDIX III CONDENSED FINANCIAL INFORMATION Except for subaccounts which did not commence operations as of December 31, 2012, the following tables give (1) the accumulation unit value ("AUV") at the beginning of the period, (2) the AUV at the end of the period and (3) the total number of accumulation units outstanding at the end of the period for each subaccount of Variable Annuity Account B available under the contracts for the indicated periods. For those subaccounts that commenced operations during the period ended December 31, 2012, the "Value at beginning of period" shown is the value at first date of investment. Fund name changes after December 31, 2012 are not reflected in the following information. TABLE I FOR CONTRACTS ISSUED AFTER MARCH 1 (Selected data for accumulation units outstanding throughout each period) FIDELITY® VIP CONTRAFUND® PORTFOLIO (Funds were first received in this option during June 2012) Value at beginning of period $31.45 $32.67 $28.22 $21.06 $37.09 $31.94 $28.95 $25.07 $21.98 $17.33 Value at end of period $36.16 $31.45 $32.67 $28.22 $21.06 $37.09 $31.94 $28.95 $25.07 $21.98 Number of accumulation units outstanding at end of period 235,297 267,889 301,881 336,876 381,493 507,337 603,500 638,978 578,222 459,840 FIDELITY® VIP EQUITY-INCOME PORTFOLIO (Funds were first received in this option during June 2012) Value at beginning of period $21.94 $22.00 $19.35 $15.05 $26.57 $26.50 $22.33 $21.35 $19.39 $15.06 Value at end of period $25.42 $21.94 $22.00 $19.35 $15.05 $26.57 $26.50 $22.33 $21.35 $19.39 Number of accumulation units outstanding at end of period 130,411 141,797 157,760 186,032 218,532 345,239 390,753 444,733 517,940 447,621 FIDELITY® VIP GROWTH PORTFOLIO Value at beginning of period $19.06 $19.26 $15.71 $12.40 $23.76 $18.95 $17.96 $17.19 $16.83 $12.83 Value at end of period $21.59 $19.06 $19.26 $15.71 $12.40 $23.76 $18.95 $17.96 $17.19 $16.83 Number of accumulation units outstanding at end of period 127,107 138,234 142,167 148,639 172,394 206,681 248,285 300,061 376,032 444,798 FIDELITY® VIP OVERSEAS PORTFOLIO Value at beginning of period $15.21 $18.59 $16.64 $13.32 $24.00 $20.71 $17.76 $15.11 $13.46 $9.51 Value at end of period $18.13 $15.21 $18.59 $16.64 $13.32 $24.00 $20.71 $17.76 $15.11 $13.46 Number of accumulation units outstanding at end of period 64,657 66,507 77,854 92,767 102,748 128,515 129,186 131,286 132,647 99,214 ING BALANCED PORTFOLIO (Funds were first received in this option during June 2012) Value at beginning of period $27.50 $28.21 $25.04 $21.26 $29.94 $28.72 $26.44 $25.68 $23.77 $20.25 Value at end of period $30.86 $27.50 $28.21 $25.04 $21.26 $29.94 $28.72 $26.44 $25.68 $23.77 Number of accumulation units outstanding at end of period 433,791 488,777 558,020 602,421 720,069 917,406 1,060,627 1,203,120 1,342,969 1,352,428 ING BLACKROCK LARGE CAP GROWTH PORTFOLIO (Funds were first received in this option during April 2007) Value at beginning of period $8.85 $9.08 $8.09 $6.27 $10.40 $10.67 Value at end of period $10.03 $8.85 $9.08 $8.09 $6.27 $10.40 Number of accumulation units outstanding at end of period 126,622 134,196 136,293 158,773 168,583 207,180 ING BLACKROCK SCIENCE AND TECHNOLOGY OPPORTUNITIES PORTFOLIO (Funds were first received in this option during June 2012) Value at beginning of period $4.60 $5.20 $4.44 $2.94 $4.95 $4.21 $3.98 $3.60 $3.70 $2.57 Value at end of period $4.90 $4.60 $5.20 $4.44 $2.94 $4.95 $4.21 $3.98 $3.60 $3.70 Number of accumulation units outstanding at end of period 81,756 102,616 129,462 127,833 87,832 94,120 131,384 184,668 238,094 325,256 ING GLOBAL BOND PORTFOLIO (Funds were first received in this option during April 2005) Value at beginning of period $13.51 $13.20 $11.53 $9.60 $11.51 $10.72 $10.01 $9.88 Value at end of period $14.40 $13.51 $13.20 $11.53 $9.60 $11.51 $10.72 $10.01 Number of accumulation units outstanding at end of period 169,767 189,713 212,251 191,664 208,418 279,773 212,296 235,801 CFI 1 Condensed Financial Information (continued) ING GROWTH AND INCOME CORE PORTFOLIO Value at beginning of period $25.99 $30.29 $27.54 $19.26 $32.37 $30.57 $26.49 $26.41 $23.69 $18.73 Value at end of period $28.04 $25.99 $30.29 $27.54 $19.26 $32.37 $30.57 $26.49 $26.41 $23.69 Number of accumulation units outstanding at end of period 64,804 73,470 82,310 88,751 97,407 114,239 117,112 147,962 177,277 204,828 ING GROWTH AND INCOME PORTFOLIO (Funds were first received in this option during June 2012) Value at beginning of period $22.70 $23.05 $20.45 $15.90 $25.81 $24.34 $21.58 $20.20 $18.87 $15.16 Value at end of period $25.96 $22.70 $23.05 $20.45 $15.90 $25.81 $24.34 $21.58 $20.20 $18.87 Number of accumulation units outstanding at end of period 1,052,180 1,184,268 1,354,950 1,472,079 1,651,069 2,022,081 2,298,689 2,705,207 3,268,534 3,649,456 ING INTERMEDIATE BOND PORTFOLIO (Funds were first received in this option during June 2012) Value at beginning of period $23.80 $22.41 $20.66 $18.75 $20.74 $19.81 $19.27 $18.92 $18.27 $17.40 Value at end of period $25.71 $23.80 $22.41 $20.66 $18.75 $20.74 $19.81 $19.27 $18.92 $18.27 Number of accumulation units outstanding at end of period 358,416 374,437 421,242 448,725 532,304 677,264 769,351 897,910 1,012,407 688,345 ING INTERNATIONAL INDEX PORTFOLIO (Funds were first received in this option during August 2009) Value at beginning of period $11.69 $13.52 $12.72 $11.74 Value at end of period $13.68 $11.69 $13.52 $12.72 Number of accumulation units outstanding at end of period 1,189 2,878 3,922 3,325 ING INVESCO VAN KAMPEN EQUITY AND INCOME PORTFOLIO (Funds were first received in this option during April 2005) Value at beginning of period $12.08 $12.37 $11.15 $9.20 $12.16 $11.89 $10.69 $9.98 Value at end of period $13.46 $12.08 $12.37 $11.15 $9.20 $12.16 $11.89 $10.69 Number of accumulation units outstanding at end of period 193,631 226,931 267,662 301,174 413,810 523,595 608,591 666,187 ING LARGE CAP GROWTH PORTFOLIO (Funds were first received in this option during January 2011) Value at beginning of period $10.30 $10.31 Value at end of period $12.01 $10.30 Number of accumulation units outstanding at end of period 230,514 233,344 ING MONEY MARKET PORTFOLIO (Funds were first received in this option during June 2012) Value at beginning of period $14.92 $15.10 $15.26 $15.40 $15.19 $14.62 $14.12 $13.88 $13.91 $13.95 Value at end of period $14.74 $14.92 $15.10 $15.26 $15.40 $15.19 $14.62 $14.12 $13.88 $13.91 Number of accumulation units outstanding at end of period 152,458 166,461 228,953 290,406 471,161 456,245 457,899 400,551 546,292 760,049 ING OPPENHEIMER GLOBAL PORTFOLIO (Funds were first received in this option during April 2005) Value at beginning of period $12.07 $13.31 $11.61 $8.42 $14.29 $13.57 $11.65 $10.01 Value at end of period $14.51 $12.07 $13.31 $11.61 $8.42 $14.29 $13.57 $11.65 Number of accumulation units outstanding at end of period 413,627 426,452 465,820 523,838 567,230 768,015 872,887 946,187 ING RUSSELL TM LARGE CAP GROWTH INDEX PORTFOLIO (Funds were first received in this option during July 2009) Value at beginning of period $14.37 $13.96 $12.54 $10.70 Value at end of period $16.25 $14.37 $13.96 $12.54 Number of accumulation units outstanding at end of period 10,918 3,908 974 921 ING STRATEGIC ALLOCATION CONSERVATIVE PORTFOLIO Value at beginning of period $18.65 $18.55 $16.91 $14.53 $19.25 $18.42 $17.21 $16.78 $15.74 $14.02 Value at end of period $20.68 $18.65 $18.55 $16.91 $14.53 $19.25 $18.42 $17.21 $16.78 $15.74 Number of accumulation units outstanding at end of period 16,822 19,826 16,258 27,916 41,708 52,539 54,761 53,837 49,393 52,209 ING STRATEGIC ALLOCATION GROWTH PORTFOLIO Value at beginning of period $18.05 $18.83 $16.86 $13.63 $21.59 $20.81 $18.62 $17.75 $16.05 $13.07 Value at end of period $20.50 $18.05 $18.83 $16.86 $13.63 $21.59 $20.81 $18.62 $17.75 $16.05 Number of accumulation units outstanding at end of period 27,115 32,033 32,561 40,958 39,243 71,729 75,157 74,359 69,724 75,583 ING STRATEGIC ALLOCATION MODERATE PORTFOLIO Value at beginning of period $18.23 $18.56 $16.78 $13.94 $20.31 $19.50 $17.76 $17.17 $15.78 $13.37 Value at end of period $20.45 $18.23 $18.56 $16.78 $13.94 $20.31 $19.50 $17.76 $17.17 $15.78 Number of accumulation units outstanding at end of period 32,181 37,478 38,888 37,701 37,418 52,633 58,717 59,246 63,295 77,501 CFI 2 Condensed Financial Information (continued) ING T. ROWE PRICE DIVERSIFIED MID CAP GROWTH PORTFOLIO (Funds were first received in this option during April 2005) Value at beginning of period $13.12 $13.79 $10.87 $7.52 $13.39 $11.95 $11.09 $9.93 Value at end of period $15.04 $13.12 $13.79 $10.87 $7.52 $13.39 $11.95 $11.09 Number of accumulation units outstanding at end of period 282,778 367,412 413,503 423,967 477,757 612,088 691,090 810,723 ING T. ROWE PRICE GROWTH EQUITY PORTFOLIO (Funds were first received in this option during June 2012) Value at beginning of period $23.63 $24.18 $20.95 $14.84 $26.01 $23.96 $21.41 $20.42 $18.80 $14.54 Value at end of period $27.74 $23.63 $24.18 $20.95 $14.84 $26.01 $23.96 $21.41 $20.42 $18.80 Number of accumulation units outstanding at end of period 79,705 84,086 96,633 105,890 102,326 145,889 164,311 196,161 217,537 218,596 ING TEMPLETON FOREIGN EQUITY PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $7.66 $8.82 $8.20 $6.28 $10.20 Value at end of period $9.00 $7.66 $8.82 $8.20 $6.28 Number of accumulation units outstanding at end of period 330,383 338,356 373,838 415,687 465,424 ING UBS U.S. LARGE CAP EQUITY PORTFOLIO Value at beginning of period $14.77 $15.35 $13.70 $10.53 $17.70 $17.71 $15.66 $14.50 $12.79 $10.37 Value at end of period $16.55 $14.77 $15.35 $13.70 $10.53 $17.70 $17.71 $15.66 $14.50 $12.79 Number of accumulation units outstanding at end of period 113,522 125,972 137,853 144,256 181,081 194,855 215,491 248,139 261,134 279,653 TABLE II FOR CONTRACTS CONTAINING LIMITS ON FEES (Selected data for accumulation units outstanding throughout each period) FIDELITY® VIP CONTRAFUND® PORTFOLIO Value at beginning of period $31.45 $32.67 $28.22 $21.06 $37.09 $31.94 $28.95 $25.07 $21.98 $17.33 Value at end of period $36.16 $31.45 $32.67 $28.22 $21.06 $37.09 $31.94 $28.95 $25.07 $21.98 Number of accumulation units outstanding at end of period 12,473 10,166 10,435 8,961 12,125 18,196 24,115 27,427 25,162 22,238 FIDELITY® VIP EQUITY-INCOME PORTFOLIO Value at beginning of period $21.94 $22.00 $19.35 $15.05 $26.57 $26.50 $22.33 $21.35 $19.39 $15.06 Value at end of period $25.42 $21.94 $22.00 $19.35 $15.05 $26.57 $26.50 $22.33 $21.35 $19.39 Number of accumulation units outstanding at end of period 10,382 10,543 10,714 10,879 22,407 24,016 35,909 35,428 34,515 16,683 FIDELITY® VIP GROWTH PORTFOLIO Value at beginning of period $19.06 $19.26 $15.71 $12.40 $23.76 $18.95 $17.96 $17.19 $16.83 $12.83 Value at end of period $21.59 $19.06 $19.26 $15.71 $12.40 $23.76 $18.95 $17.96 $17.19 $16.83 Number of accumulation units outstanding at end of period 1,057 1,420 1,636 1,847 3,860 4,116 6,352 7,210 13,505 13,739 FIDELITY® VIP OVERSEAS PORTFOLIO Value at beginning of period $15.21 $18.59 $16.64 $13.32 $24.00 $20.71 $17.76 $15.11 $13.46 $12.60 Value at end of period $18.13 $15.21 $18.59 $16.64 $13.32 $24.00 $20.71 $17.76 $15.11 $13.46 Number of accumulation units outstanding at end of period 0 0 91 36 47 18,290 17,029 23,281 2,467 680 ING BALANCED PORTFOLIO Value at beginning of period $28.52 $29.19 $25.83 $21.88 $30.74 $29.42 $27.01 $26.17 $24.16 $20.53 Value at end of period $32.08 $28.52 $29.19 $25.83 $21.88 $30.74 $29.42 $27.01 $26.17 $24.16 Number of accumulation units outstanding at end of period 74,388 82,851 86,310 94,481 107,148 118,074 135,748 189,050 217,194 210,963 ING BLACKROCK LARGE CAP GROWTH PORTFOLIO (Funds were first received in this option during April 2007) Value at beginning of period $8.85 $9.08 $8.10 $6.28 $10.41 $10.67 Value at end of period $10.03 $8.85 $9.08 $8.10 $6.28 $10.41 Number of accumulation units outstanding at end of period 8,562 8,561 8,561 8,554 12,302 13,169 CFI 3 Condensed Financial Information (continued) ING BLACKROCK SCIENCE AND TECHNOLOGY OPPORTUNITIES PORTFOLIO Value at beginning of period $4.68 $5.29 $4.52 $3.00 $5.04 $4.28 $4.03 $3.65 $3.73 $2.59 Value at end of period $4.99 $4.68 $5.29 $4.52 $3.00 $5.04 $4.28 $4.03 $3.65 $3.73 Number of accumulation units outstanding at end of period 270 292 404 0 0 0 3,642 3,642 14,402 10,422 ING GLOBAL BOND PORTFOLIO (Funds were first received in this option during April 2005) Value at beginning of period $13.51 $13.20 $11.53 $9.60 $11.51 $10.72 $10.01 $9.89 Value at end of period $14.40 $13.51 $13.20 $11.53 $9.60 $11.51 $10.72 $10.01 Number of accumulation units outstanding at end of period 2,837 2,838 9,958 2,838 32,501 4,627 10,508 11,136 ING GROWTH AND INCOME CORE PORTFOLIO Value at beginning of period $25.99 $30.29 $27.54 $19.26 $32.37 $30.57 $26.49 $26.41 $23.69 $18.73 Value at end of period $28.04 $25.99 $30.29 $27.54 $19.26 $32.37 $30.57 $26.49 $26.41 $23.69 Number of accumulation units outstanding at end of period 3,190 3,190 3,333 3,544 3,715 4,644 3,729 3,729 5,194 5,195 ING GROWTH AND INCOME PORTFOLIO Value at beginning of period $23.54 $23.84 $21.10 $16.36 $26.50 $24.93 $22.04 $20.59 $19.19 $15.37 Value at end of period $26.99 $23.54 $23.84 $21.10 $16.36 $26.50 $24.93 $22.04 $20.59 $19.19 Number of accumulation units outstanding at end of period 365,896 430,310 486,741 562,385 659,379 793,302 950,496 1,152,266 1,401,295 1,674,699 ING INTERMEDIATE BOND PORTFOLIO Value at beginning of period $24.32 $22.87 $21.05 $19.07 $21.07 $20.10 $19.52 $19.14 $18.45 $17.55 Value at end of period $26.32 $24.32 $22.87 $21.05 $19.07 $21.07 $20.10 $19.52 $19.14 $18.45 Number of accumulation units outstanding at end of period 57,485 59,247 68,530 80,339 110,037 121,126 145,608 170,190 237,188 248,725 ING INVESCO VAN KAMPEN EQUITY AND INCOME PORTFOLIO (Funds were first received in this option during April 2005) Value at beginning of period $12.08 $12.37 $11.15 $9.20 $12.16 $11.89 $10.69 $9.81 Value at end of period $13.46 $12.08 $12.37 $11.15 $9.20 $12.16 $11.89 $10.69 Number of accumulation units outstanding at end of period 3,898 3,906 3,935 3,941 6,325 10,552 18,613 22,007 ING LARGE CAP GROWTH PORTFOLIO (Funds were first received in this option during January 2011) Value at beginning of period $10.30 $10.31 Value at end of period $12.01 $10.30 Number of accumulation units outstanding at end of period 6,835 7,085 ING MONEY MARKET PORTFOLIO Value at beginning of period $14.92 $15.10 $15.26 $15.40 $15.19 $14.62 $14.12 $13.88 $13.91 $13.95 Value at end of period $14.74 $14.92 $15.10 $15.26 $15.40 $15.19 $14.62 $14.12 $13.88 $13.91 Number of accumulation units outstanding at end of period 27,262 43,102 55,687 71,098 81,227 142,592 168,142 165,286 182,060 236,795 ING OPPENHEIMER GLOBAL PORTFOLIO (Funds were first received in this option during April 2005) Value at beginning of period $12.07 $13.31 $11.61 $8.42 $14.29 $13.57 $11.65 $9.72 Value at end of period $14.51 $12.07 $13.31 $11.61 $8.42 $14.29 $13.57 $11.65 Number of accumulation units outstanding at end of period 16,282 16,286 17,607 17,610 18,704 20,539 28,855 35,013 ING STRATEGIC ALLOCATION CONSERVATIVE PORTFOLIO Value at beginning of period $19.62 $19.45 $17.67 $15.13 $19.97 $19.05 $17.74 $17.24 $16.10 $14.30 Value at end of period $21.84 $19.62 $19.45 $17.67 $15.13 $19.97 $19.05 $17.74 $17.24 $16.10 Number of accumulation units outstanding at end of period 0 0 0 0 5,339 5,341 5,340 5,339 23,796 20,520 ING STRATEGIC ALLOCATION GROWTH PORTFOLIO Value at beginning of period $19.00 $19.74 $17.62 $14.20 $22.40 $21.52 $19.19 $18.23 $16.42 $13.33 Value at end of period $21.65 $19.00 $19.74 $17.62 $14.20 $22.40 $21.52 $19.19 $18.23 $16.42 Number of accumulation units outstanding at end of period 3,998 3,998 3,999 3,999 9,861 10,406 10,405 10,401 11,857 18,356 ING STRATEGIC ALLOCATION MODERATE PORTFOLIO Value at beginning of period $19.18 $19.47 $17.53 $14.52 $21.08 $20.16 $18.30 $17.63 $16.14 $13.63 Value at end of period $21.59 $19.18 $19.47 $17.53 $14.52 $21.08 $20.16 $18.30 $17.63 $16.14 Number of accumulation units outstanding at end of period 1,287 1,287 1,286 0 2,679 2,679 2,679 2,679 4,239 9,896 CFI 4 Condensed Financial Information (continued) ING T. ROWE PRICE DIVERSIFIED MID CAP GROWTH PORTFOLIO (Funds were first received in this option during April 2005) Value at beginning of period $13.12 $13.79 $10.87 $7.52 $13.39 $11.95 $11.09 $9.48 Value at end of period $15.04 $13.12 $13.79 $10.87 $7.52 $13.39 $11.95 $11.09 Number of accumulation units outstanding at end of period 12,050 12,047 12,053 15,073 17,418 17,064 20,517 27,390 ING T. ROWE PRICE GROWTH EQUITY PORTFOLIO Value at beginning of period $23.63 $24.18 $20.95 $14.84 $26.01 $23.96 $21.41 $20.42 $18.80 $14.54 Value at end of period $27.74 $23.63 $24.18 $20.95 $14.84 $26.01 $23.96 $21.41 $20.42 $18.80 Number of accumulation units outstanding at end of period 14,513 16,022 12,198 12,200 5,446 6,163 7,951 9,403 10,065 9,380 ING TEMPLETON FOREIGN EQUITY PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $7.66 $8.82 $8.20 $6.28 $10.20 Value at end of period $9.00 $7.66 $8.82 $8.20 $6.28 Number of accumulation units outstanding at end of period 2,002 2,004 4,565 5,164 8,167 ING UBS U.S. LARGE CAP EQUITY PORTFOLIO Value at beginning of period $14.77 $15.35 $13.70 $10.53 $17.70 $17.71 $15.66 $14.50 $12.79 $10.37 Value at end of period $16.55 $14.77 $15.35 $13.70 $10.53 $17.70 $17.71 $15.66 $14.50 $12.79 Number of accumulation units outstanding at end of period 29,235 40,653 46,077 56,771 74,615 84,934 96,025 114,960 136,060 108,922 TABLE III FOR CERTAIN CONTRACTS WITH TOTAL SEPARATE ACCOUNT CHARGES OF 0.95% (Selected data for accumulation units outstanding throughout each period) FIDELITY® VIP CONTRAFUND® PORTFOLIO Value at beginning of period $17.94 $18.58 $16.00 $11.90 $20.91 $17.95 $16.22 $14.00 $12.24 $17.33 Value at end of period $20.69 $17.94 $18.58 $16.00 $11.90 $20.91 $17.95 $16.22 $14.00 $12.24 Number of accumulation units outstanding at end of period 29,731 33,189 42,673 45,165 43,318 47,295 55,171 80,017 37,912 25,359 FIDELITY® VIP EQUITY-INCOME PORTFOLIO Value at beginning of period $14.06 $14.06 $12.33 $9.56 $16.83 $16.73 $14.05 $13.40 $12.13 $8.78 Value at end of period $16.34 $14.06 $14.06 $12.33 $9.56 $16.83 $16.73 $14.05 $13.40 $12.13 Number of accumulation units outstanding at end of period 14 14 3,490 5,390 8,694 14,069 11,871 11,456 11,244 5,511 FIDELITY® VIP GROWTH PORTFOLIO Value at beginning of period $14.14 $14.25 $11.58 $9.12 $17.42 $13.85 $13.09 $12.49 $12.19 $8.80 Value at end of period $16.07 $14.14 $14.25 $11.58 $9.12 $17.42 $13.85 $13.09 $12.49 $12.19 Number of accumulation units outstanding at end of period 6,026 5,953 6,610 2,237 2,510 1,881 2,235 3,344 4,116 5,490 FIDELITY® VIP OVERSEAS PORTFOLIO Value at beginning of period $13.93 $16.98 $15.16 $12.09 $21.73 $18.70 $15.98 $13.56 $12.04 $8.09 Value at end of period $16.67 $13.93 $16.98 $15.16 $12.09 $21.73 $18.70 $15.98 $13.56 $12.04 Number of accumulation units outstanding at end of period 244 2,774 4,733 6,207 6,271 7,686 7,070 6,566 6,279 1,756 ING BALANCED PORTFOLIO Value at beginning of period $13.67 $13.99 $12.38 $10.48 $14.71 $14.07 $12.91 $12.51 $11.54 $9.56 Value at end of period $15.39 $13.67 $13.99 $12.38 $10.48 $14.71 $14.07 $12.91 $12.51 $11.54 Number of accumulation units outstanding at end of period 4,805 4,806 4,804 0 0 82,646 93,249 91,215 12 12 ING BLACKROCK LARGE CAP GROWTH PORTFOLIO (Funds were first received in this option during April 2007) Value at beginning of period $8.98 $9.18 $8.16 $6.31 $10.43 $10.67 Value at end of period $10.20 $8.98 $9.18 $8.16 $6.31 $10.43 Number of accumulation units outstanding at end of period 889 888 889 888 888 888 CFI 5 Condensed Financial Information (continued) ING BLACKROCK SCIENCE AND TECHNOLOGY OPPORTUNITIES PORTFOLIO Value at beginning of period $15.58 $17.57 $14.96 $9.89 $16.58 $14.07 $13.24 $11.96 $12.23 $8.44 Value at end of period $16.65 $15.58 $17.57 $14.96 $9.89 $16.58 $14.07 $13.24 $11.96 $12.23 Number of accumulation units outstanding at end of period 274 254 1,427 1,207 865 586 578 311 223 223 ING GLOBAL BOND PORTFOLIO Value at beginning of period $13.80 $13.43 $11.70 $9.72 $11.61 $10.78 $10.03 $9.91 Value at end of period $14.75 $13.80 $13.43 $11.70 $9.72 $11.61 $10.78 $10.03 Number of accumulation units outstanding at end of period 10,781 15,964 14,792 8,891 9,583 11,365 11,291 15,502 ING GROWTH AND INCOME CORE PORTFOLIO Value at beginning of period $13.33 $15.48 $14.03 $9.79 $16.40 $15.44 $13.34 $13.26 $11.86 $8.79 Value at end of period $14.42 $13.33 $15.48 $14.03 $9.79 $16.40 $15.44 $13.34 $13.26 $11.86 Number of accumulation units outstanding at end of period 5,053 375 376 376 287 287 287 287 287 287 ING GROWTH AND INCOME PORTFOLIO Value at beginning of period $14.02 $14.19 $12.55 $9.73 $15.75 $14.81 $13.09 $12.22 $11.38 $15.16 Value at end of period $16.08 $14.02 $14.19 $12.55 $9.73 $15.75 $14.81 $13.09 $12.22 $11.38 Number of accumulation units outstanding at end of period 18,036 18,132 28,576 26,993 27,883 34,872 40,044 39,142 49,972 69,060 ING INTERMEDIATE BOND PORTFOLIO Value at beginning of period $14.60 $13.71 $12.60 $11.40 $12.58 $11.97 $11.62 $11.37 $10.94 $10.51 Value at end of period $15.82 $14.60 $13.71 $12.60 $11.40 $12.58 $11.97 $11.62 $11.37 $10.94 Number of accumulation units outstanding at end of period 4,263 4,115 4,097 4,203 4,166 5,124 4,483 3,884 6,479 4,656 ING INVESCO VAN KAMPEN EQUITY AND INCOME PORTFOLIO (Funds were first received in this option during April 2005) Value at beginning of period $12.33 $12.59 $11.32 $9.31 $12.27 $11.96 $10.71 $10.00 Value at end of period $13.78 $12.33 $12.59 $11.32 $9.31 $12.27 $11.96 $10.71 Number of accumulation units outstanding at end of period 13,631 13,541 13,007 13,233 17,039 8,513 8,390 8,585 ING LARGE CAP GROWTH PORTFOLIO (Funds were first received in this option during January 2011) Value at beginning of period $10.33 $10.32 Value at end of period $12.08 $10.33 Number of accumulation units outstanding at end of period 4,342 4,236 ING MONEY MARKET PORTFOLIO Value at beginning of period $11.01 $11.11 $11.19 $11.26 $11.07 $10.63 $10.23 $10.12 $10.02 $10.02 Value at end of period $10.91 $11.01 $11.11 $11.19 $11.26 $11.07 $10.63 $10.23 $10.02 $10.02 Number of accumulation units outstanding at end of period 10,733 1,715 3,390 11,063 19,892 24,749 68,143 9,105 0 3,292 ING OPPENHEIMER GLOBAL PORTFOLIO Value at beginning of period $12.32 $13.54 $11.78 $8.52 $14.41 $13.65 $11.68 $10.02 Value at end of period $14.86 $12.32 $13.54 $11.78 $8.52 $14.41 $13.65 $11.68 Number of accumulation units outstanding at end of period 23,064 23,444 22,363 29,598 27,487 37,111 36,554 38,507 ING RUSSELL TM LARGE CAP GROWTH INDEX PORTFOLIO (Funds were first received in this option during May 2012) Value at beginning of period $15.49 Value at end of period $16.43 Number of accumulation units outstanding at end of period 13 ING STRATEGIC ALLOCATION GROWTH PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $13.38 $13.92 $12.43 $10.02 $14.42 Value at end of period $15.25 $13.38 $13.92 $12.43 $10.02 Number of accumulation units outstanding at end of period 4,515 4,518 4,516 4,516 4,516 ING STRATEGIC ALLOCATION MODERATE PORTFOLIO (Funds were first received in this option during November 2005) Value at beginning of period $13.53 $13.74 $12.38 $10.26 $14.90 $14.26 $12.95 $12.72 Value at end of period $15.23 $13.53 $13.74 $12.38 $10.26 $14.90 $14.26 $12.95 Number of accumulation units outstanding at end of period 0 0 0 4,349 3,933 3,581 3,282 2,925 CFI 6 Condensed Financial Information (continued) ING T. ROWE PRICE DIVERSIFIED MID CAP GROWTH PORTFOLIO (Funds were first received in this option during April 2005) Value at beginning of period $13.39 $14.04 $11.03 $7.60 $13.50 $12.02 $11.12 $9.93 Value at end of period $15.40 $13.39 $14.04 $11.03 $7.60 $13.50 $12.02 $11.12 Number of accumulation units outstanding at end of period 5,107 6,368 6,324 1,879 1,316 1,834 4,473 5,717 ING T. ROWE PRICE GROWTH EQUITY PORTFOLIO Value at beginning of period $16.33 $16.66 $14.39 $10.16 $17.75 $16.31 $14.53 $13.82 $12.68 $9.30 Value at end of period $19.23 $16.33 $16.66 $14.39 $10.16 $17.75 $16.31 $14.53 $13.82 $12.68 Number of accumulation units outstanding at end of period 2,541 2,416 3,072 8,923 8,699 34,631 7,393 7,203 4,347 3,154 ING TEMPLETON FOREIGN EQUITY PORTFOLIO (Funds were first received in this option during April 2008) Value at beginning of period $7.75 $8.89 $8.24 $6.30 $10.20 Value at end of period $9.13 $7.75 $8.89 $8.24 $6.30 Number of accumulation units outstanding at end of period 1,888 1,362 1,269 2,427 2,857 ING UBS U.S. LARGE CAP EQUITY PORTFOLIO (Funds were first received in this option during March 2007) Value at beginning of period $13.81 $14.31 $12.73 $9.76 $16.35 $16.25 Value at end of period $15.52 $13.81 $14.31 $12.73 $9.76 $16.35 Number of accumulation units outstanding at end of period 244 244 244 244 244 585 CFI 7 FOR MASTER APPLICATIONS ONLY I hereby acknowledge receipt of Variable Account B Individual Nonqualified Variable Annuity Prospectus dated May 1, 2013. Please send an Account B Statement of Additional Information (Form No. SAI. 75998-13) dated May 1, 2013. CONTRACT HOLDER S SIGNATURE DATE PRO.75998-13 PART B VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statement of Additional Information dated May 1, 2013 Individual Nonqualified Variable Annuity Contracts This Statement of Additional Information is not a prospectus and should be read in conjunction with the current prospectus for Variable Annuity Account B (the “Separate Account”) dated May 1, 2013. A free prospectus is available upon request from the local ING Life Insurance and Annuity Company office or by writing to or calling: ING USFS Customer Service Defined Contribution Administration P.O. Box 990063 Hartford, CT 06199-0063 1-800-262-3862 Read the prospectus before you invest. Terms used in this Statement of Additional Information shall have the same meaning as in the prospectus. TABLE OF CONTENTS Page General Information and History 2 Variable Annuity Account B 2 Offering and Purchase of Contracts 3 Income Phase Payments 3 Sales Material and Advertising 4 Experts 5 Financial Statements of the Separate Account S-1 Consolidated Financial Statements of ING Life Insurance and Annuity Company C-1 GENERAL INFORMATION AND HISTORY ING Life Insurance and Annuity Company (the Company, we, us, our) issues the contracts described in this prospectus and is responsible for providing each contracts insurance and annuity benefits. All guarantees and benefits provided under the contracts that are not related to the separate account are subject to the claims paying ability of the Company and our general account. We are a direct, wholly owned subsidiary of Lion Connecticut Holdings Inc. We are a stock life insurance company organized under the insurance laws of the State of Connecticut in 1976 and an indirect wholly owned subsidiary of ING Groep N.V. (ING), a global financial institution active in the fields of insurance, banking and asset management. Through a merger, our operations include the business of Aetna Variable Annuity Life Insurance Company (formerly known as Participating Annuity Life Insurance Company, an Arkansas life insurance company organized in 1954). Prior to January 1, 2002, the Company was known as Aetna Life Insurance and Annuity Company. Pursuant to an agreement with the European Commission (EC), ING has announced its intention to divest itself of ING U.S., Inc. and its subsidiaries, including the Company (ING U.S.), which constitutes INGs U.S.-based retirement, investment management and insurance operations. Under the agreement with the EC, ING is required to divest itself of at least 25% of ING U.S. by the end of 2013, more than 50% by the end of 2014 and 100% by the end of 2016. While all options for effecting the separation from ING remain open, ING has announced that the base case for this separation includes an initial public offering (IPO) of ING U.S., and in connection with the proposed IPO of its common stock ING U.S. filed a registration statement on Form S-1 with the SEC in November 2012, which was amended in January, March and April 2013. While the base case for the separation is an IPO, all options remain open and it is possible that INGs divestment of ING U.S. may take place by means of a sale to a single buyer or group of buyers. The Company serves as the depositor for the separate account. Other than the mortality and expense risk charge and administrative expense charge, if any, described in the prospectus, all expenses incurred in the operations of the separate account are borne by the Company. However, the Company does receive compensation for certain administrative or distribution costs from the funds or affiliates of the funds used as funding options under the contract. (See Fees in the prospectus.) The assets of the separate account are held by the Company. The separate account has no custodian. However, the funds in whose shares the assets of the separate account are invested each have custodians, as discussed in their respective prospectuses. VARIABLE ANNUITY ACCOUNT B Variable Annuity Account B is a separate account established by the Company for the purpose of funding variable annuity contracts issued by the Company. The separate account is registered with the Securities and Exchange Commission (SEC) as a unit investment trust under the Investment Company Act of 1940, as amended. Payments to accounts under the contract may be allocated to one or more of the subaccounts. Each subaccount invests in the shares of only one of the funds offered under the contract. We may make additions to, deletions from or substitutions of available investment options as permitted by law and subject to the conditions of the contract. The availability of the funds is subject to applicable regulatory authorization. Not all funds are available in all jurisdictions or under all contracts. A complete description of each of the funds, including their investment objectives, policies, risks and fees and expenses, are contained in the prospectuses and statements of additional information for each of the funds. 2 OFFERING AND PURCHASE OF CONTRACTS The Companys subsidiary, ING Financial Advisers, LLC serves as the principal underwriter for the contracts. ING Financial Advisers, LLC, a Delaware limited liability company, is registered as a broker-dealer with the SEC. ING Financial Advisers, LLC is also a member of the Financial Industry Regulatory Authority and the Securities Investor Protection Corporation. ING Financial Advisers, LLCs principal office is located at One Orange Way, Windsor, Connecticut 06095-4774. The contracts are distributed through life insurance agents licensed to sell variable annuities who are registered representatives of ING Financial Advisers, LLC or of other registered broker-dealers who have entered into sales arrangements with ING Financial Advisers, LLC. The offering of the contracts is continuous. A description of the manner in which contracts are purchased may be found in the prospectus under the sections entitled Purchase and Rights and Your Account Value. Compensation paid to the principal underwriter, ING Financial Advisers, LLC, for the years ending December 31, 2012, 2011 and 2010 amounted to $1,907,879.60, $1,947,487.78 and $1,947,487.78 respectively. These amounts reflect compensation paid to ING Financial Advisers, LLC attributable to regulatory and operating expenses associated with the distribution of all registered variable annuity products issued by Variable Annuity Account B of ING Life Insurance and Annuity Company. INCOME PHASE PAYMENTS When you begin receiving payments under the contract during the income phase (see Income Phase in the prospectus), the value of your account is determined using accumulation unit values as of the 10th valuation before the first payment is due. Such value (less any applicable premium tax charge) is applied to provide payments to you in accordance with the payment option and investment options elected. The annuity option tables found in the contract show, for each option, the amount of the first payment for each $1,000 of value applied. When you select variable income payments, your account value purchases annuity units (Annuity Units) of the separate account subaccounts corresponding to the funds you select. The number of Annuity Units purchased is based on your account value and the value of each Annuity Unit on the day the Annuity Units are purchased. Thereafter, variable payments fluctuate as the annuity unit value(s) fluctuates with the investment experience of the selected investment option(s). The first payment and subsequent payments also vary depending on the assumed net investment rate selected (3.5% or 5% per annum). Selection of a 5% rate causes a higher first payment, but payments will increase thereafter only to the extent that the net investment rate increases by more than 5% on an annual basis. Payments would decline if the rate failed to increase by 5%. Use of the 3.5% assumed rate causes a lower first payment, but subsequent payments would increase more rapidly or decline more slowly as changes occur in the net investment rate. When the income phase begins, the annuitant is credited with a fixed number of annuity units (which does not change thereafter) in each of the designated investment options. This number is calculated by dividing (a) by (b), where (a) is the amount of the first payment based on a particular investment option, and (b) is the then current annuity unit value for that investment option. As noted, annuity unit values fluctuate from one valuation period to the next (see Account Value in the prospectus): such fluctuations reflect changes in the net investment factor for the appropriate subaccount(s) (with a 10 day valuation lag which gives the Company time to process payments) and a mathematical adjustment which offsets the assumed net investment rate of 3.5% or 5% per annum. The operation of all these factors can be illustrated by the following hypothetical example. These procedures will be performed separately for the investment options selected during the income phase. EXAMPLE: Assume that, at the date payments are to begin, there are 3,000 accumulation units credited under a particular contract or account and that the value of an accumulation unit for the 10th valuation period prior to retirement was $13.650000. This produces a total value of $40,950. Assume also that no premium tax charge is payable and that the annuity option table in the contract provides, for the payment option elected, a first monthly variable payment of $6.68 per $1000 of value applied; the annuitant's first monthly payment would thus be 40.950 multiplied by $6.68, or $273.55. 3 Assume then that the value of an Annuity Unit upon the valuation period in which the first payment was due was $13.400000. When this value is divided into the first monthly payment, the number of Annuity Units is determined to be 20.414. The value of this number of Annuity Units will be paid in each subsequent month. Suppose there were 30 days between the initial and second payment valuation dates. If the net investment factor with respect to the appropriate subaccount is 1.0032737 as of the 10th valuation preceding the due date of the second monthly income phase payment, multiplying this factor by .9971779* .9999058^30 (to take into account 30 days of the assumed net investment rate of 3.5% per annum built into the number of Annuity Units determined above) produces a result of 1.000442. This is then multiplied by the Annuity Unit value for the prior valuation ($13.400000 from above) to produce an Annuity Unit value of $13.405928 for the valuation occurring when the second income phase payment is due. The second monthly income phase payment is then determined by multiplying the number of Annuity Units by the current Annuity Unit value, or 20.414 times $13.405928, which produces a payment of $273.67. *If an assumed net investment rate of 5% is elected, the appropriate factor to take into account such assumed rate would be .9959968 .9998663^30. SALES MATERIAL AND ADVERTISING We may include hypothetical illustrations in our sales literature that explain the mathematical principles of dollar cost averaging, compounded interest, tax deferred accumulation, and the mechanics of variable annuity contracts. We may also discuss the difference between variable annuity contracts and other types of savings or investment products such as, personal savings accounts and certificates of deposit. We may distribute sales literature that compares the percentage change in accumulation unit values for any of the subaccounts to established market indices such as the Standard & Poors 500 Stock Index and the Dow Jones Industrial Average or to the percentage change in values of other management investment companies that have investment objectives similar to the subaccount being compared. We may publish in advertisements and reports, the ratings and other information assigned to us by one or more independent rating organizations such as A.M. Best Company, Duff & Phelps, Standard & Poors Corporation and Moodys Investors Service, Inc. The purpose of the ratings is to reflect our financial strength and/or claims-paying ability. We may also quote ranking services such as Morningstars Variable Annuity/Life Performance Report and Lippers Variable Insurance Products Performance Analysis Service (VIPPAS), which rank variable annuity or life subaccounts or their underlying funds by performance and/or investment objective. We may categorize funds in terms of the asset classes they represent and use such categories in marketing material for the contracts. We may illustrate in advertisements the performance of the underlying funds, if accompanied by performance which also shows the performance of such funds reduced by applicable charges under the separate account. We may also show in advertisements the portfolio holdings of the underlying funds, updated at various intervals. From time to time, we will quote articles from newspapers and magazines or other publications or reports such as, The Wall Street Journal, Money magazine, USA Today and The VARDS Report. We may provide in advertising, sales literature, periodic publications or other materials information on various topics of interest to current and prospective contract holders. These topics may include the relationship between sectors of the economy and the economy as a whole and its effect on various securities markets, investment strategies and techniques (such as value investing, market timing, dollar cost averaging, asset allocation, constant ratio transfer and account rebalancing), the advantages and disadvantages of investing in tax-deferred and taxable investments, customer profiles and hypothetical purchase and investment scenarios, financial management and tax and retirement planning, and investment alternatives to certificates of deposit and other financial instruments, including comparison between the contracts and the characteristics of and market for such financial instruments. 4 EXPERTS The statements of assets and liabilities of the Variable Annuity Account B, as of December 31, 2012, and the related statements of operations and changes in net assets for the periods disclosed in the financial statements, and the consolidated financial statements of the Company as of December 31, 2012 and 2011, and for each of the three years in the period ended December 31, 2012, included in the Statement of Additional Information, have been audited by Ernst & Young LLP, independent registered public accounting firm, as set forth in their reports thereon appearing elsewhere herein, and are included in reliance upon such reports given on the authority of such firm as experts in accounting and auditing. The primary business address of Ernst & Young LLP is Suite 1000, 55 Ivan Allen Jr. Boulevard, Atlanta, GA 5 F INANCIAL S TATEMENTS Variable Annuity Account B of ING Life Insurance and Annuity Company Year Ended December 31, 2012 with Report of Independent Registered Public Accounting Firm S-1 This page intentionally left blank. VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Financial Statements Year Ended December 31, 2012 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Assets and Liabilities 2 Statements of Operations 28 Statements of Changes in Net Assets 56 Notes to Financial Statements 91 This page intentionally left blank. Report of Independent Registered Public Accounting Firm The Board of Directors and Participants ING Life Insurance and Annuity Company We have audited the accompanying financial statements of Variable Annuity Account B of ING Life Insurance and Annuity Company (the “Account”), which comprise the statements of assets and liabilities of each of the investment divisionsdisclosed in Note 1 as of December 31, 2012, and the related statements of operations for the year or period then ended, and the statements of changes in net assets for the years or periods ended December 31, 2012 and 2011 . These financial statements are the responsibility of the Account’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Account’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Account’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2012, by correspondence with the transfer agents or fund companies . We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of each of the investment divisions disclosed in Note 1 constituting Variable Annuity Account B of ING Life Insurance and Annuity Company at December 31, 2012, the results of their operations for the year or period then ended, and the changes in their net assets for the years or periods ended December 31, 2012 and 2011, in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP Atlanta, Georgia April 9 , 2013 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Assets and Liabilities December, 31 2012 (Dollars in thousands) American Funds American Funds Federated Invesco V.I. Insurance Insurance Capital Core Equity Series® Series® Calvert VP SRI Appreciation Fund - Series I Growth-Income International Balanced Fund II - Shares Fund - Class 2 Fund - Class 2 Portfolio Primary Shares Assets Investments in mutual funds at fair value $ 1,426 $ 6 $ 9 $ 871 $ 4,688 Total assets 1,426 6 9 871 4,688 Net assets $ 1,426 $ 6 $ 9 $ 871 $ 4,688 Net assets Accumulation units $ 1,218 $ 6 $ 9 $ 871 $ 4,628 Contracts in payout (annuitization) 208 - - - 60 Total net assets $ 1,426 $ 6 $ 9 $ 871 $ 4,688 Total number of mutual fund shares 47,304 145 488 456,405 750,059 Cost of mutual fund shares $ 1,133 $ 6 $ 8 $ 694 $ 4,444 The accompanying notes are an integral part of these financial statements. 2 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Assets and Liabilities December, 31 2012 (Dollars in thousands) Federated FundFederated High Federated Federated for U.S. Income Bond Kaufmann Fund Managed Federated Government Fund II - II - Primary Volatility Prime Money Securities II Primary Shares Shares Fund II Fund II Assets Investments in mutual funds at fair value $ 933 $ 4,002 $ 1,565 $ 2,788 $ 1,113 Total assets 933 4,002 1,565 2,788 1,113 Net assets $ 933 $ 4,002 $ 1,565 $ 2,788 $ 1,113 Net assets Accumulation units $ 933 $ 3,962 $ 1,565 $ 2,758 $ 1,103 Contracts in payout (annuitization) - 40 - 30 10 Total net assets $ 933 $ 4,002 $ 1,565 $ 2,788 $ 1,113 Total number of mutual fund shares 80,788 558,121 103,896 291,669 1,113,050 Cost of mutual fund shares $ 904 $ 3,625 $ 1,367 $ 2,504 $ 1,113 The accompanying notes are an integral part of these financial statements. 3 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Assets and Liabilities December, 31 2012 (Dollars in thousands) Fidelity® VIP Fidelity® VIP Fidelity® VIP Fidelity® VIP Fidelity® VIP Equity-Income Growth High Income Overseas Contrafund® Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Initial Class Initial Class Initial Class Initial Class Assets Investments in mutual funds at fair value $ 51,415 $ 9,570 $ 238 $ 3,599 $ 103,676 Total assets 51,415 9,570 238 3,599 103,676 Net assets $ 51,415 $ 9,570 $ 238 $ 3,599 $ 103,676 Net assets Accumulation units $ 51,415 $ 9,570 $ - $ 3,599 $ 103,676 Contracts in payout (annuitization) - - 238 - - Total net assets $ 51,415 $ 9,570 $ 238 $ 3,599 $ 103,676 Total number of mutual fund shares 2,578,478 227,581 40,991 223,702 3,921,192 Cost of mutual fund shares $ 58,126 $ 8,450 $ 215 $ 3,348 $ 103,031 The accompanying notes are an integral part of these financial statements. 4 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Assets and Liabilities December, 31 2012 (Dollars in thousands) Fidelity® VIP Fidelity® VIP Investment Franklin Small ING Index 500 Grade Bond Cap Value ING Balanced Intermediate Portfolio - Portfolio - Securities Portfolio - Bond Portfolio - Initial Class Initial Class Fund - Class 2 Class I Class I Assets Investments in mutual funds at fair value $ 18,967 $ 708 $ 2,681 $ 67,751 $ 114,638 Total assets 18,967 708 2,681 67,751 114,638 Net assets $ 18,967 $ 708 $ 2,681 $ 67,751 $ 114,638 Net assets Accumulation units $ 18,967 $ 708 $ 2,681 $ 47,242 $ 103,609 Contracts in payout (annuitization) - - - 20,509 11,029 Total net assets $ 18,967 $ 708 $ 2,681 $ 67,751 $ 114,638 Total number of mutual fund shares 130,881 54,174 147,045 5,521,696 8,845,493 Cost of mutual fund shares $ 17,007 $ 679 $ 2,241 $ 68,675 $ 107,316 The accompanying notes are an integral part of these financial statements. 5 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Assets and Liabilities December, 31 2012 (Dollars in thousands) ING BlackRock ING American ING BlackRock Inflation ING American ING American Funds World Health Sciences Protected Bond Funds Asset Funds Allocation Opportunities Portfolio - Allocation International Portfolio - Portfolio - Institutional Portfolio Portfolio Service Class Service Class Class Assets Investments in mutual funds at fair value $ 1,070 $ 7,848 $ 139 $ 389 $ 365 Total assets 1,070 7,848 139 389 365 Net assets $ 1,070 $ 7,848 $ 139 $ 389 $ 365 Net assets Accumulation units $ 1,070 $ 6,444 $ 139 $ 389 $ 365 Contracts in payout (annuitization) - 1,404 - - - Total net assets $ 1,070 $ 7,848 $ 139 $ 389 $ 365 Total number of mutual fund shares 97,817 483,530 12,765 29,175 33,206 Cost of mutual fund shares $ 1,033 $ 6,791 $ 142 $ 349 $ 352 The accompanying notes are an integral part of these financial statements. 6 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Assets and Liabilities December, 31 2012 (Dollars in thousands) ING BlackRock ING Clarion ING BlackRock Large Cap Global Real ING Clarion Inflation Growth Estate Global Real ING Clarion Protected Bond Portfolio - Portfolio - Estate Real Estate Portfolio - Institutional Institutional Portfolio - Portfolio - Service Class Class Class Service Class Service Class Assets Investments in mutual funds at fair value $ 5,523 $ 20,913 $ 1,906 $ 1,133 $ 3,041 Total assets 5,523 20,913 1,906 1,133 3,041 Net assets $ 5,523 $ 20,913 $ 1,906 $ 1,133 $ 3,041 Net assets Accumulation units $ 5,523 $ 19,215 $ 1,906 $ 1,133 $ 3,041 Contracts in payout (annuitization) - 1,698 - - - Total net assets $ 5,523 $ 20,913 $ 1,906 $ 1,133 $ 3,041 Total number of mutual fund shares 504,423 1,908,142 170,605 101,989 112,034 Cost of mutual fund shares $ 5,515 $ 20,890 $ 1,635 $ 903 $ 2,555 The accompanying notes are an integral part of these financial statements. 7 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Assets and Liabilities December, 31 2012 (Dollars in thousands) ING Franklin ING FMR SM Templeton Diversified Mid ING FMR SM ING Franklin ING Franklin Founding Cap Portfolio - Diversified Mid Income Mutual Shares Strategy Institutional Cap Portfolio - Portfolio - Portfolio - Portfolio - Class Service Class Service Class Service Class Service Class Assets Investments in mutual funds at fair value $ 12,661 $ 1,551 $ 4,905 $ 1,317 $ 284 Total assets 12,661 1,551 4,905 1,317 284 Net assets $ 12,661 $ 1,551 $ 4,905 $ 1,317 $ 284 Net assets Accumulation units $ 10,980 $ 1,551 $ 4,905 $ 1,317 $ 284 Contracts in payout (annuitization) 1,681 - Total net assets $ 12,661 $ 1,551 $ 4,905 $ 1,317 $ 284 Total number of mutual fund shares 818,419 100,827 475,734 152,775 31,555 Cost of mutual fund shares $ 10,706 $ 1,436 $ 4,476 $ 1,057 $ 284 The accompanying notes are an integral part of these financial statements. 8 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Assets and Liabilities December, 31 2012 (Dollars in thousands) ING Invesco ING JPMorgan ING JPMorgan Van Kampen Emerging ING JPMorgan Small Cap Core ING Global Growth and Markets Equity Emerging Equity Resources Income Portfolio - Markets Equity Portfolio - Portfolio - Portfolio - Institutional Portfolio - Institutional Service Class Service Class Class Service Class Class Assets Investments in mutual funds at fair value $ 5,085 $ 729 $ 5,881 $ 7,616 $ 2,220 Total assets 5,085 729 5,881 7,616 2,220 Net assets $ 5,085 $ 729 $ 5,881 $ 7,616 $ 2,220 Net assets Accumulation units $ 5,085 $ 729 $ 5,881 $ 7,616 $ 2,220 Contracts in payout (annuitization) - Total net assets $ 5,085 $ 729 $ 5,881 $ 7,616 $ 2,220 Total number of mutual fund shares 271,640 30,912 280,998 365,781 143,847 Cost of mutual fund shares $ 5,347 $ 569 $ 5,742 $ 7,647 $ 1,853 The accompanying notes are an integral part of these financial statements. 9 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Assets and Liabilities December, 31 2012 (Dollars in thousands) ING JPMorgan ING Large Cap Small Cap Core Growth ING Large Cap ING Marsico Equity Portfolio - Value Portfolio - ING Large Cap Growth Portfolio - Institutional Institutional Value Portfolio - Portfolio - Service Class Class Class Service Class Service Class Assets Investments in mutual funds at fair value $ 207 $ 37,320 $ 5,325 $ 978 $ 930 Total assets 207 37,320 5,325 978 930 Net assets $ 207 $ 37,320 $ 5,325 $ 978 $ 930 Net assets Accumulation units $ 207 $ 33,593 $ 5,325 $ 978 $ 930 Contracts in payout (annuitization) - 3,727 - - - Total net assets $ 207 $ 37,320 $ 5,325 $ 978 $ 930 Total number of mutual fund shares 13,490 2,521,637 576,909 106,950 49,412 Cost of mutual fund shares $ 189 $ 34,486 $ 4,635 $ 908 $ 840 The accompanying notes are an integral part of these financial statements. 10 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Assets and Liabilities December, 31 2012 (Dollars in thousands) ING MFS Total Return ING MFS Total ING MFS ING PIMCO ING PIMCO Portfolio - Return Utilities High Yield Total Return Institutional Portfolio - Portfolio - Portfolio - Bond Portfolio - Class Service Class Service Class Service Class Service Class Assets Investments in mutual funds at fair value $ 30,011 $ 970 $ 2,323 $ 4,999 $ 4,363 Total assets 30,011 970 2,323 4,999 4,363 Net assets $ 30,011 $ 970 $ 2,323 $ 4,999 $ 4,363 Net assets Accumulation units $ 30,011 $ 970 $ 2,323 $ 4,999 $ 4,363 Contracts in payout (annuitization) - Total net assets $ 30,011 $ 970 $ 2,323 $ 4,999 $ 4,363 Total number of mutual fund shares 1,862,874 60,198 154,849 470,226 357,347 Cost of mutual fund shares $ 29,016 $ 827 $ 2,043 $ 4,776 $ 4,228 The accompanying notes are an integral part of these financial statements. 11 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Assets and Liabilities December, 31 2012 (Dollars in thousands) ING Pioneer ING Pioneer Mid Cap Value ING Pioneer ING Retirement ING Retirement Fund Portfolio - Portfolio - Mid Cap Value Conservative Growth Institutional Institutional Portfolio - Portfolio - Portfolio - Class Class Service Class Adviser Class Adviser Class Assets Investments in mutual funds at fair value $ 7,594 $ 1,956 $ 561 $ 1,983 $ 4,536 Total assets 7,594 1,956 561 1,983 4,536 Net assets $ 7,594 $ 1,956 $ 561 $ 1,983 $ 4,536 Net assets Accumulation units $ 6,009 $ 1,956 $ 561 $ 1,983 $ 4,536 Contracts in payout (annuitization) 1,585 - Total net assets $ 7,594 $ 1,956 $ 561 $ 1,983 $ 4,536 Total number of mutual fund shares 664,932 173,107 49,567 209,221 401,749 Cost of mutual fund shares $ 6,947 $ 1,659 $ 518 $ 1,952 $ 3,856 The accompanying notes are an integral part of these financial statements. 12 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Assets and Liabilities December, 31 2012 (Dollars in thousands) ING Retirement ING T. Rowe ING T. Rowe ING T. Rowe Moderate ING Retirement Price Capital Price Equity Price Growth Moderate Appreciation Income International Portfolio - Portfolio - Portfolio - Portfolio - Stock Portfolio - Adviser Class Adviser Class Service Class Service Class Service Class Assets Investments in mutual funds at fair value $ 4,529 $ 5,002 $ 15,801 $ 5,210 $ 3,179 Total assets 4,529 5,002 15,801 5,210 3,179 Net assets $ 4,529 $ 5,002 $ 15,801 $ 5,210 $ 3,179 Net assets Accumulation units $ 4,529 $ 5,002 $ 15,801 $ 5,210 $ 3,179 Contracts in payout (annuitization) - Total net assets $ 4,529 $ 5,002 $ 15,801 $ 5,210 $ 3,179 Total number of mutual fund shares 394,146 431,937 630,545 396,187 271,741 Cost of mutual fund shares $ 3,882 $ 4,393 $ 13,390 $ 4,476 $ 3,001 The accompanying notes are an integral part of these financial statements. 13 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Assets and Liabilities December, 31 2012 (Dollars in thousands) ING American ING Templeton ING Money ING Money Century Small- Global Growth ING U.S. Stock Market Market Mid Cap Value Portfolio - Index Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Class I Class S Service Class Assets Investments in mutual funds at fair value $ 349 $ 70 $ 68,966 $ 74 $ 1,878 Total assets 349 70 68,966 74 1,878 Net assets $ 349 $ 70 $ 68,966 $ 74 $ 1,878 Net assets Accumulation units $ 349 $ 70 $ 63,476 $ 74 $ 1,878 Contracts in payout (annuitization) - - 5,490 - - Total net assets $ 349 $ 70 $ 68,966 $ 74 $ 1,878 Total number of mutual fund shares 27,882 6,076 68,966,201 74,489 156,132 Cost of mutual fund shares $ 311 $ 63 $ 68,966 $ 74 $ 1,663 The accompanying notes are an integral part of these financial statements. 14 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Assets and Liabilities December, 31 2012 (Dollars in thousands) ING Columbia ING Baron Small Cap ING Davis New Growth Value II York Venture ING Global ING Global Portfolio - Portfolio - Portfolio - Bond Portfolio - Bond Portfolio - Service Class Service Class Service Class Initial Class Service Class Assets Investments in mutual funds at fair value $ 4,561 $ 419 $ 2,062 $ 34,048 $ 137 Total assets 4,561 419 2,062 34,048 137 Net assets $ 4,561 $ 419 $ 2,062 $ 34,048 $ 137 Net assets Accumulation units $ 4,561 $ 419 $ 2,062 $ 31,178 $ - Contracts in payout (annuitization) - - - 2,870 137 Total net assets $ 4,561 $ 419 $ 2,062 $ 34,048 $ 137 Total number of mutual fund shares 196,783 36,561 109,964 2,971,003 11,972 Cost of mutual fund shares $ 3,449 $ 379 $ 1,594 $ 32,762 $ 140 The accompanying notes are an integral part of these financial statements. 15 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Assets and Liabilities December, 31 2012 (Dollars in thousands) ING Invesco ING Invesco Van Kampen ING ING Growth Van Kampen Equity and ING JPMorgan Oppenheimer and Income Comstock Income Mid Cap Value Global Core Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Service Class Initial Class Service Class Initial Class Assets Investments in mutual funds at fair value $ 11,450 $ 862 $ 47,507 $ 2,176 $ 77,309 Total assets 11,450 862 47,507 2,176 77,309 Net assets $ 11,450 $ 862 $ 47,507 $ 2,176 $ 77,309 Net assets Accumulation units $ 9,605 $ 862 $ 47,507 $ 2,176 $ 74,547 Contracts in payout (annuitization) 1,845 - - - 2,762 Total net assets $ 11,450 $ 862 $ 47,507 $ 2,176 $ 77,309 Total number of mutual fund shares 382,036 74,934 1,304,055 130,292 5,133,423 Cost of mutual fund shares $ 11,534 $ 646 $ 44,818 $ 1,670 $ 68,454 The accompanying notes are an integral part of these financial statements. 16 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Assets and Liabilities December, 31 2012 (Dollars in thousands) ING PIMCO ING Pioneer Total Return High Yield ING Solution ING Solution ING Solution Portfolio - Portfolio - 2015 Portfolio - 2025 Portfolio - 2035 Portfolio - Service Class Initial Class Service Class Service Class Service Class Assets Investments in mutual funds at fair value $ 13,448 $ 17,097 $ 2,108 $ 2,664 $ 4,430 Total assets 13,448 17,097 2,108 2,664 4,430 Net assets $ 13,448 $ 17,097 $ 2,108 $ 2,664 $ 4,430 Net assets Accumulation units $ 13,448 $ 14,995 $ 2,108 $ 2,664 $ 4,430 Contracts in payout (annuitization) - 2,102 - - - Total net assets $ 13,448 $ 17,097 $ 2,108 $ 2,664 $ 4,430 Total number of mutual fund shares 1,103,239 1,473,882 185,868 229,269 370,411 Cost of mutual fund shares $ 13,030 $ 14,590 $ 1,997 $ 2,309 $ 3,955 The accompanying notes are an integral part of these financial statements. 17 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Assets and Liabilities December, 31 2012 (Dollars in thousands) ING T. Rowe Price Diversified ING T. Rowe ING Solution Mid Cap Price Growth ING Templeton ING Solution Income Growth Equity Foreign Equity 2045 Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Initial Class Initial Class Initial Class Assets Investments in mutual funds at fair value $ 1,784 $ 1,197 $ 41,061 $ 29,888 $ 17,443 Total assets 1,784 1,197 41,061 29,888 17,443 Net assets $ 1,784 $ 1,197 $ 41,061 $ 29,888 $ 17,443 Net assets Accumulation units $ 1,784 $ 1,197 $ 41,061 $ 25,666 $ 16,339 Contracts in payout (annuitization) - - - 4,222 1,104 Total net assets $ 1,784 $ 1,197 $ 41,061 $ 29,888 $ 17,443 Total number of mutual fund shares 147,436 108,529 4,687,333 467,002 1,564,377 Cost of mutual fund shares $ 1,642 $ 1,148 $ 37,828 $ 24,299 $ 16,527 The accompanying notes are an integral part of these financial statements. 18 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Assets and Liabilities December, 31 2012 (Dollars in thousands) ING UBS U.S. ING Strategic ING Strategic ING Strategic Large Cap Allocation Allocation Allocation ING Growth Equity Conservative Growth Moderate and Income Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Initial Class Class I Class I Class I Class A Assets Investments in mutual funds at fair value $ 12,210 $ 6,993 $ 7,948 $ 9,615 $ 1,591 Total assets 12,210 6,993 7,948 9,615 1,591 Net assets $ 12,210 $ 6,993 $ 7,948 $ 9,615 $ 1,591 Net assets Accumulation units $ 12,210 $ 5,092 $ 6,752 $ 7,320 $ - Contracts in payout (annuitization) - 1,901 1,196 2,295 1,591 Total net assets $ 12,210 $ 6,993 $ 7,948 $ 9,615 $ 1,591 Total number of mutual fund shares 1,245,881 627,771 723,215 870,142 65,485 Cost of mutual fund shares $ 11,260 $ 6,130 $ 6,854 $ 9,280 $ 1,482 The accompanying notes are an integral part of these financial statements. 19 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Assets and Liabilities December, 31 2012 (Dollars in thousands) ING Growth and Income ING GET U.S. ING GET U.S. ING GET U.S. ING GET U.S. Portfolio - Core Portfolio - Core Portfolio - Core Portfolio - Core Portfolio - Class I Series 11 Series 12 Series 13 Series 14 Assets Investments in mutual funds at fair value $ 198,559 $ 3,254 $ 7,902 $ 8,765 $ 6,018 Total assets 198,559 3,254 7,902 8,765 6,018 Net assets $ 198,559 $ 3,254 $ 7,902 $ 8,765 $ 6,018 Net assets Accumulation units $ 147,848 $ 3,254 $ 7,902 $ 8,765 $ 6,018 Contracts in payout (annuitization) 50,711 - Total net assets $ 198,559 $ 3,254 $ 7,902 $ 8,765 $ 6,018 Total number of mutual fund shares 8,091,220 422,113 1,031,657 918,742 607,248 Cost of mutual fund shares $ 159,177 $ 3,562 $ 8,315 $ 9,082 $ 6,114 The accompanying notes are an integral part of these financial statements. 20 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Assets and Liabilities December, 31 2012 (Dollars in thousands) ING BlackRock Science and Technology ING Euro ING Index Plus ING Index Plus ING Index Plus Opportunities STOXX 50® LargeCap MidCap SmallCap Portfolio - Index Portfolio - Portfolio - Portfolio - Portfolio - Class I Class I Class I Class I Class I Assets Investments in mutual funds at fair value $ 4,911 $ 40 $ 62,530 $ 9,658 $ 3,348 Total assets 4,911 40 62,530 9,658 3,348 Net assets $ 4,911 $ 40 $ 62,530 $ 9,658 $ 3,348 Net assets Accumulation units $ 4,911 $ 40 $ 46,830 $ 9,658 $ 3,348 Contracts in payout (annuitization) - - 15,700 - - Total net assets $ 4,911 $ 40 $ 62,530 $ 9,658 $ 3,348 Total number of mutual fund shares 906,030 4,009 4,068,310 543,800 216,310 Cost of mutual fund shares $ 5,160 $ 37 $ 58,781 $ 8,861 $ 2,867 The accompanying notes are an integral part of these financial statements. 21 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Assets and Liabilities December, 31 2012 (Dollars in thousands) ING Russell™ ING Russell™ ING ING Large Cap ING Russell™ Large Cap International International Growth Index Large Cap Value Index Index Portfolio - Index Portfolio - Portfolio - Index Portfolio - Portfolio - Class I Class S Class I Class I Class I Assets Investments in mutual funds at fair value $ 7,856 $ 16 $ 25,455 $ 14,334 $ 7,317 Total assets 7,856 16 25,455 14,334 7,317 Net assets $ 7,856 $ 16 $ 25,455 $ 14,334 $ 7,317 Net assets Accumulation units $ 7,149 $ 16 $ 25,238 $ 11,736 $ 7,317 Contracts in payout (annuitization) 707 - 217 2,598 - Total net assets $ 7,856 $ 16 $ 25,455 $ 14,334 $ 7,317 Total number of mutual fund shares 928,605 1,934 1,516,990 1,298,389 512,762 Cost of mutual fund shares $ 7,198 $ 15 $ 17,210 $ 11,496 $ 5,788 The accompanying notes are an integral part of these financial statements. 22 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Assets and Liabilities December, 31 2012 (Dollars in thousands) ING Russell™ ING Russell™ Large Cap Mid Cap ING Russell™ ING Russell™ ING Small Value Index Growth Index Mid Cap Index Small Cap Company Portfolio - Portfolio - Portfolio - Index Portfolio - Portfolio - Class S Class S Class I Class I Class I Assets Investments in mutual funds at fair value $ 1,276 $ 795 $ 667 $ 831 $ 25,858 Total assets 1,276 795 667 831 25,858 Net assets $ 1,276 $ 795 $ 667 $ 831 $ 25,858 Net assets Accumulation units $ 1,276 $ 795 $ 667 $ 831 $ 22,007 Contracts in payout (annuitization) - 3,851 Total net assets $ 1,276 $ 795 $ 667 $ 831 $ 25,858 Total number of mutual fund shares 89,704 43,412 53,539 64,608 1,317,262 Cost of mutual fund shares $ 1,010 $ 767 $ 625 $ 804 $ 22,256 The accompanying notes are an integral part of these financial statements. 23 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Assets and Liabilities December, 31 2012 (Dollars in thousands) ING ING MidCap ING MidCap ING SmallCap ING U.S. Bond International Opportunities Opportunities Opportunities Index Portfolio - Value Portfolio - Portfolio - Portfolio - Portfolio - Class I Class I Class I Class S Class I Assets Investments in mutual funds at fair value $ 1,220 $ 1,399 $ 1,899 $ 3,372 $ 898 Total assets 1,220 1,399 1,899 3,372 898 Net assets $ 1,220 $ 1,399 $ 1,899 $ 3,372 $ 898 Net assets Accumulation units $ 1,220 $ 1,399 $ 1,899 $ 3,372 $ 898 Contracts in payout (annuitization) - Total net assets $ 1,220 $ 1,399 $ 1,899 $ 3,372 $ 898 Total number of mutual fund shares 111,171 171,082 147,434 268,261 40,246 Cost of mutual fund shares $ 1,223 $ 1,297 $ 1,779 $ 2,758 $ 882 The accompanying notes are an integral part of these financial statements. 24 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Assets and Liabilities December, 31 2012 (Dollars in thousands) Janus Aspen Janus Aspen Series Lord Abbett ING SmallCap Series Balanced Enterprise Series Fund - Oppenheimer Opportunities Portfolio - Portfolio - Mid-Cap Stock Global Portfolio - Institutional Institutional Portfolio - Securities Class S Shares Shares Class VC Fund/VA Assets Investments in mutual funds at fair value $ 2,297 $ 7 $ - $ 1,878 $ 19 Total assets 2,297 7 - 1,878 19 Net assets $ 2,297 $ 7 $ - $ 1,878 $ 19 Net assets Accumulation units $ 2,297 $ 7 $ - $ 1,878 $ - Contracts in payout (annuitization) - Total net assets $ 2,297 $ 7 $ - $ 1,878 $ 19 Total number of mutual fund shares 106,156 244 1 104,070 570 Cost of mutual fund shares $ 2,017 $ 6 $ - $ 1,501 $ 15 The accompanying notes are an integral part of these financial statements. 25 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Assets and Liabilities December, 31 2012 (Dollars in thousands) PIMCO Real Pioneer Oppenheimer Oppenheimer Return Emerging Oppenheimer Main Street Small- & Mid- Portfolio - Markets VCT Main Street Small- & Mid- Cap Growth Administrative Portfolio - Fund®/VA Cap Fund®/VA Fund/VA Class Class I Assets Investments in mutual funds at fair value $ 288 $ 765 $ 145 $ 9,299 $ 1,525 Total assets 288 765 145 9,299 1,525 Net assets $ 288 $ 765 $ 145 $ 9,299 $ 1,525 Net assets Accumulation units $ - $ 765 $ - $ 9,299 $ 1,525 Contracts in payout (annuitization) 288 - 145 - - Total net assets $ 288 $ 765 $ 145 $ 9,299 $ 1,525 Total number of mutual fund shares 12,029 37,996 2,640 652,591 58,749 Cost of mutual fund shares $ 264 $ 599 $ 132 $ 8,950 $ 1,637 The accompanying notes are an integral part of these financial statements. 26 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Assets and Liabilities December, 31 2012 (Dollars in thousands) Invesco Van Kampen Pioneer High American Yield VCT Franchise Portfolio - Class I Fund - Class I Shares Wanger International Wanger Select Wanger USA Assets Investments in mutual funds at fair value $ 556 $ 693 $ 1,742 $ 2,636 $ 880 Total assets 556 693 1,742 2,636 880 Net assets $ 556 $ 693 $ 1,742 $ 2,636 $ 880 Net assets Accumulation units $ 556 $ 650 $ 1,742 $ 2,636 $ 880 Contracts in payout (annuitization) - 43 - - - Total net assets $ 556 $ 693 $ 1,742 $ 2,636 $ 880 Total number of mutual fund shares 53,139 19,099 55,845 95,712 26,016 Cost of mutual fund shares $ 540 $ 710 $ 1,841 $ 2,297 $ 864 The accompanying notes are an integral part of these financial statements. 27 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) Invesco V.I. American Funds American Funds Capital Invesco V.I. Insurance Insurance Appreciation Core Equity Series® Series® Calvert VP SRI Fund - Series I Fund - Series I Growth-Income International Balanced Shares Shares Fund - Class 2 Fund - Class 2 Portfolio Net investment income (loss) Income: Dividends $ - $ 14 $ - $ - $ 11 Total investment income - 14 - - 11 Expenses: Mortality, expense risk and other charges 2 15 - - 11 Total expenses 2 15 - - 11 Net investment income (loss) (2 ) (1 ) - - - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 38 3 - - - Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 38 3 - - - Net unrealized appreciation (depreciation) of investments 53 173 - 1 99 Net realized and unrealized gain (loss) on investments 91 176 - 1 99 Net increase (decrease) in net assets resulting from operations $ 89 $ 175 $ - $ 1 $ 99 The accompanying notes are an integral part of these financial statements. 28 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) Federated Capital Federated Fund Federated High Federated Federated Appreciation for U.S. Income Bond Kaufmann Fund Managed Fund II - Government Fund II - II - Primary Volatility Primary Shares Securities II Primary Shares Shares Fund II Net investment income (loss) Income: Dividends $ 28 $ 41 $ 295 $ - $ 91 Total investment income 28 41 295 - 91 Expenses: Mortality, expense risk and other charges 71 14 55 23 42 Total expenses 71 14 55 23 42 Net investment income (loss) (43 ) 27 240 (23 ) 49 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 49 10 (32 ) 30 79 Capital gains distributions 287 - - - 182 Total realized gain (loss) on investments and capital gains distributions 336 10 (32 ) 30 261 Net unrealized appreciation (depreciation) of investments 136 (21 ) 272 233 34 Net realized and unrealized gain (loss) on investments 472 (11 ) 240 263 295 Net increase (decrease) in net assets resulting from operations $ 429 $ 16 $ 480 $ 240 $ 344 The accompanying notes are an integral part of these financial statements. 29 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) Fidelity® VIP Fidelity® VIP Fidelity® VIP Fidelity® VIP Federated Equity-Income Growth High Income Overseas Prime Money Portfolio - Portfolio - Portfolio - Portfolio - Fund II Initial Class Initial Class Initial Class Initial Class Net investment income (loss) Income: Dividends $ - $ 1,566 $ 58 $ 13 $ 67 Total investment income - 1,566 58 13 67 Expenses: Mortality, expense risk and other charges 18 641 88 3 31 Total expenses 18 641 88 3 31 Net investment income (loss) (18 ) 925 (30 ) 10 36 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments - (2,159 ) 336 8 (260 ) Capital gains distributions - 3,309 - - 12 Total realized gain (loss) on investments and capital gains distributions - 1,150 336 8 (248 ) Net unrealized appreciation (depreciation) of investments - 5,791 953 9 850 Net realized and unrealized gain (loss) on investments - 6,941 1,289 17 602 Net increase (decrease) in net assets resulting from operations $ (18 ) $ 7,866 $ 1,259 $ 27 $ 638 The accompanying notes are an integral part of these financial statements. 30 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) Fidelity® VIP Fidelity® VIP Fidelity® VIP Investment Franklin Small Contrafund® Index 500 Grade Bond Cap Value ING Balanced Portfolio - Portfolio - Portfolio - Securities Portfolio - Initial Class Initial Class Initial Class Fund - Class 2 Class I Net investment income (loss) Income: Dividends $ 1,394 $ 394 $ 17 $ 21 $ 2,131 Total investment income 1,394 394 17 21 2,131 Expenses: Mortality, expense risk and other charges 1,221 274 10 24 819 Total expenses 1,221 274 10 24 819 Net investment income (loss) 173 120 7 (3 ) 1,312 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (4,345 ) 575 - 310 (1,085 ) Capital gains distributions - 252 19 - - Total realized gain (loss) on investments and capital gains distributions (4,345 ) 827 19 310 (1,085 ) Net unrealized appreciation (depreciation) of investments 19,320 1,665 6 94 7,825 Net realized and unrealized gain (loss) on investments 14,975 2,492 25 404 6,740 Net increase (decrease) in net assets resulting from operations $ 15,148 $ 2,612 $ 32 $ 401 $ 8,052 The accompanying notes are an integral part of these financial statements. 31 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING American ING ING American ING American Funds World Intermediate Funds Asset ING American Funds Allocation Bond Portfolio - Allocation Funds Growth International Portfolio - Class I Portfolio Portfolio Portfolio Service Class Net investment income (loss) Income: Dividends $ 5,094 $ 6 $ 7 $ 109 $ 2 Total investment income 5,094 6 7 109 2 Expenses: Mortality, expense risk and other charges 1,279 6 68 102 2 Total expenses 1,279 6 68 102 2 Net investment income (loss) 3,815 - (61 ) 7 - Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 64 5 705 (627 ) 8 Capital gains distributions - 1 189 - 9 Total realized gain (loss) on investments and capital gains distributions 64 6 894 (627 ) 17 Net unrealized appreciation (depreciation) of investments 4,523 41 (103 ) 1,905 (4 ) Net realized and unrealized gain (loss) on investments 4,587 47 791 1,278 13 Net increase (decrease) in net assets resulting from operations $ 8,402 $ 47 $ 730 $ 1,285 $ 13 The accompanying notes are an integral part of these financial statements. 32 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING BlackRock ING BlackRock ING BlackRock Inflation ING BlackRock Large Cap ING Artio Health Sciences Protected Bond Inflation Growth Foreign Opportunities Portfolio - Protected Bond Portfolio - Portfolio - Portfolio - Institutional Portfolio - Institutional Service Class Service Class Class Service Class Class Net investment income (loss) Income: Dividends $ 38 $ 2 $ 3 $ 27 $ 159 Total investment income 38 2 3 27 159 Expenses: Mortality, expense risk and other charges 15 3 3 53 265 Total expenses 15 3 3 53 265 Net investment income (loss) 23 (1 ) - (26 ) (106 ) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments (239 ) 12 2 39 (631 ) Capital gains distributions - 5 18 233 - Total realized gain (loss) on investments and capital gains distributions (239 ) 17 20 272 (631 ) Net unrealized appreciation (depreciation) of investments 296 44 - (39 ) 3,514 Net realized and unrealized gain (loss) on investments 57 61 20 233 2,883 Net increase (decrease) in net assets resulting from operations $ 80 $ 60 $ 20 $ 207 $ 2,777 The accompanying notes are an integral part of these financial statements. 33 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING Clarion Global Real ING Clarion ING FMR SM Estate Global Real ING Clarion Diversified Mid ING FMR SM Portfolio - Estate Real Estate Cap Portfolio - Diversified Mid Institutional Portfolio - Portfolio - Institutional Cap Portfolio - Class Service Class Service Class Class Service Class Net investment income (loss) Income: Dividends $ 13 $ 6 $ 27 $ 110 $ 10 Total investment income 13 6 27 110 10 Expenses: Mortality, expense risk and other charges 14 12 24 165 13 Total expenses 14 12 24 165 13 Net investment income (loss) (1 ) (6 ) 3 (55 ) (3 ) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 84 (16 ) 172 340 62 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 84 (16 ) 172 340 62 Net unrealized appreciation (depreciation) of investments 296 238 183 1,387 142 Net realized and unrealized gain (loss) on investments 380 222 355 1,727 204 Net increase (decrease) in net assets resulting from operations $ 379 $ 216 $ 358 $ 1,672 $ 201 The accompanying notes are an integral part of these financial statements. 34 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING Franklin ING Invesco Templeton Van Kampen ING Franklin ING Franklin Founding ING Global Growth and Income Mutual Shares Strategy Resources Income Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Service Class Service Class Service Class Service Class Net investment income (loss) Income: Dividends $ 261 $ 20 $ - $ 43 $ 15 Total investment income 261 20 - 43 15 Expenses: Mortality, expense risk and other charges 56 16 - 57 7 Total expenses 56 16 - 57 7 Net investment income (loss) 205 4 - (14 ) 8 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 108 30 - 527 21 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 108 30 - 527 21 Net unrealized appreciation (depreciation) of investments 173 125 - (756 ) 79 Net realized and unrealized gain (loss) on investments 281 155 - (229 ) 100 Net increase (decrease) in net assets resulting from operations $ 486 $ 159 $ - $ (243 ) $ 108 The accompanying notes are an integral part of these financial statements. 35 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING JPMorgan ING JPMorgan Emerging ING JPMorgan Small Cap Core ING JPMorgan ING Large Cap Markets Equity Emerging Equity Small Cap Core Growth Portfolio - Markets Equity Portfolio - Equity Portfolio - Institutional Portfolio - Institutional Portfolio - Institutional Class Service Class Class Service Class Class Net investment income (loss) Income: Dividends $ - $ - $ 9 $ - $ 159 Total investment income - - 9 - 159 Expenses: Mortality, expense risk and other charges 75 59 27 2 415 Total expenses 75 59 27 2 415 Net investment income (loss) (75 ) (59 ) (18 ) (2 ) (256 ) Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 276 (62 ) 46 18 1,591 Capital gains distributions 146 178 - - 266 Total realized gain (loss) on investments and capital gains distributions 422 116 46 18 1,857 Net unrealized appreciation (depreciation) of investments 586 1,056 340 21 3,272 Net realized and unrealized gain (loss) on investments 1,008 1,172 386 39 5,129 Net increase (decrease) in net assets resulting from operations $ 933 $ 1,113 $ 368 $ 37 $ 4,873 The accompanying notes are an integral part of these financial statements. 36 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING Large Cap ING Marsico ING MFS Total ING MFS Total Value Portfolio - ING Large Cap Growth Return Portfolio Return Institutional Value Portfolio - Portfolio - - Institutional Portfolio - Class Service Class Service Class Class Service Class Net investment income (loss) Income: Dividends $ 125 $ 17 $ 6 $ 848 $ 23 Total investment income 125 17 6 848 23 Expenses: Mortality, expense risk and other charges 41 9 14 395 7 Total expenses 41 9 14 395 7 Net investment income (loss) 84 8 (8 ) 453 16 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 245 12 303 (722 ) 42 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 245 12 303 (722 ) 42 Net unrealized appreciation (depreciation) of investments 304 69 (118 ) 3,335 32 Net realized and unrealized gain (loss) on investments 549 81 185 2,613 74 Net increase (decrease) in net assets resulting from operations $ 633 $ 89 $ 177 $ 3,066 $ 90 The accompanying notes are an integral part of these financial statements. 37 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING Pioneer ING MFS ING PIMCO ING PIMCO ING Pioneer Mid Cap Value Utilities High Yield Total Return Fund Portfolio - Portfolio - Portfolio - Portfolio - Bond Portfolio - Institutional Institutional Service Class Service Class Service Class Class Class Net investment income (loss) Income: Dividends $ 73 $ 291 $ 119 $ 119 $ 23 Total investment income 73 291 119 119 23 Expenses: Mortality, expense risk and other charges 22 51 44 102 18 Total expenses 22 51 44 102 18 Net investment income (loss) 51 240 75 17 5 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 231 68 11 414 7 Capital gains distributions - Total realized gain (loss) on investments and capital gains distributions 231 68 11 414 7 Net unrealized appreciation (depreciation) of investments 9 242 142 278 189 Net realized and unrealized gain (loss) on investments 240 310 153 692 196 Net increase (decrease) in net assets resulting from operations $ 291 $ 550 $ 228 $ 709 $ 201 The accompanying notes are an integral part of these financial statements. 38 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING Retirement ING Pioneer ING Retirement ING Retirement Moderate ING Retirement Mid Cap Value Conservative Growth Growth Moderate Portfolio - Portfolio - Portfolio - Portfolio - Portfolio - Service Class Adviser Class Adviser Class Adviser Class Adviser Class Net investment income (loss) Income: Dividends $ 5 $ 41 $ 107 $ 137 $ 181 Total investment income 5 41 107 137 181 Expenses: Mortality, expense risk and other charges 7 19 57 63 73 Total expenses 7 19 57 63 73 Net investment income (loss) (2 ) 22 50 74 108 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 22 27 109 227 361 Capital gains distributions - 17 - - - Total realized gain (loss) on investments and capital gains distributions 22 44 109 227 361 Net unrealized appreciation (depreciation) of investments 33 21 347 199 31 Net realized and unrealized gain (loss) on investments 55 65 456 426 392 Net increase (decrease) in net assets resulting from operations $ 53 $ 87 $ 506 $ 500 $ 500 The accompanying notes are an integral part of these financial statements. 39 VARIABLE ANNUITY ACCOUNT B OF ING LIFE INSURANCE AND ANNUITY COMPANY Statements of Operations For the Year Ended December 31, 2012 (Dollars in thousands) ING T. Rowe ING T. Rowe ING T. Rowe Price Capital Price Equity Price ING Templeton Appreciation Income International Global Growth ING U.S. Stock Portfolio - Portfolio - Stock Portfolio - Portfolio - Index Portfolio - Service Class Service Class Service Class Service Class Service Class Net investment income (loss) Income: Dividends $ 238 $ 104 $ 9 $ 6 $ 1 Total investment income 238 104 9 6 1 Expenses: Mortality, expense risk and other charges 131 53 39 4 - Total expenses 131 53 39 4 - Net investment income (loss) 107 51 (30 ) 2 1 Realized and unrealized gain (loss) on investments Net realized gain (loss) on investments 321 739 (466 ) 20 3 Capital gains distributions 399 - - - 2 Total realized gain (loss) on investments and capital gains distributions 720 739 (466 ) 20 5 Net unrealized appreciation (depreciation) of investments 910 52 1,044 34 3 Net realized and unrealized gain (loss) on investments 1,630 791 578 54 8 Net increase (decrease) in net assets resulting from operations $ 1,737 $ 842 $ 548 $ 56 $ 9 The accompanying notes are an integral part of these financial statements. 40 VARIABLE ANNUITY ACCOUNT B OF
